PROSPECTUS Dated July 28, 2011, as amended on September 16, 2011 Arden Sage Multi-Strategy Fund, L.L.C. Units of Limited Liability Company Interests Arden Sage Multi-Strategy Fund, L.L.C. (the "Fund") is a Delaware limited liability company that is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a non-diversified, closed-end, management investment company.The Fund was formerly named Robeco-Sage Multi-Strategy Fund, L.L.C.The Fund's investment objective is to seek long-term capital appreciation while attempting to reduce risk and volatility.In pursuing its investment objective, the Fund invests substantially all of its assets in Arden Sage Multi-Strategy Master Fund, L.L.C. (formerly named Robeco-Sage Multi-Strategy Master Fund, L.L.C.), which, in turn, invests its assets primarily in hedge funds, joint ventures, investment companies and other similar investment vehicles that are managed by a select group of portfolio managers that invest in a variety of financial markets and utilize a broad range of alternative investment strategies. The units of limited liability company interests in the Fund ("Units") are not deposits in, obligations of, or guaranteed by Arden Asset Management LLC, Robeco Securities, L.L.C. or any of their affiliates or by any bank and are not government guaranteed or insured.The investment program of the Fund is speculative and involves substantial risks, including the possible loss of the principal amount invested.See "Investment Practices and Related Risk Factors." TOTAL OFFERING Amount(1) Sales Load(2) Proceeds to the Fund(3) 1 Generally, the minimum initial investment in Units by an investor is $50,000 and subsequent investments must be at least $25,000.These minimums may be reduced for certain investors. 2 Assumes a maximum sales load of 2.5%.The specific amount of the sales load paid with respect to an investor is generally dependent on the size of the investment in the Fund, but will not exceed 2.5% of an investor's investment amount.Subject to that limit, however, the applicable schedule of sales loads may vary among Selling Agents.See "Purchases of Units—Distribution and Member Services" for a further discussion of the sales load, as well as a discussion of compensation that may be received by Robeco Securities and Selling Agents in connection with this offering. 3 These estimated proceeds assume the sale of all Units registered under this offering. Robeco Securities, L.L.C. ("Robeco Securities") serves as the distributor of the Units and serves in that capacity on a reasonable best efforts basis, subject to various conditions.There is no termination date for the offering of Units, as the Fund expects to conduct a continuous offering.Monies received from prospective investors in advance of dates when Units may be purchased are held in a non-interest bearing escrow account pending the deposit of such monies with the Fund.(See "Purchases of Units—Purchase Terms" and "Custodian and Escrow Agent.")The principal business address of Robeco Securities is 909 Third Avenue, New York, New York 10022.Robeco Securities may retain broker-dealers (collectively with Robeco Securities, the "Selling Agents") to assist in the distribution of Units.The sales load payable to a Selling Agent is charged as a percentage of an investor's investment amount.The sales load will neither constitute an investment made by the investor in the Fund nor form part of the assets of the Fund.The Fund pays Robeco Securities an ongoing quarterly distribution fee (the "Distribution Fee") at an annualized rate of 0.85% of the average net assets of the Fund during the calendar quarter, as compensation for the sale and marketing of Units.Robeco Securities also provides or arranges for the provision of certain investor and account maintenance services pursuant to a Member Services Agreement with the Fund for which the Fund pays a quarterly fee at an annualized rate of 0.15% of the average net assets of the Fund during the calendar quarter.(See "Purchases of Units—Distribution and Member Services.")Units will be sold only to investors qualifying as "Eligible Investors," as described in this Prospectus. Neither the Securities and Exchange Commission (the "SEC") nor any other U.S. federal or state governmental agency or regulatory authority has approved or disapproved the merits of an investment in these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. This Prospectus sets forth concisely information about the Fund that a prospective investor should know before investing.It includes information required to be included in a prospectus and statement of additional information.Please read it before you invest and keep it for future reference.A statement of additional information, dated July 28, 2011, as amended on September 16, 2011 (the "SAI"), containing additional information about the Fund, has been filed with the SEC.The table of contents of the SAI is on page 69 of this Prospectus.While the Fund does not maintain a website, you may request a free copy of this Prospectus, the SAI, annual and semi-annual reports to shareholders, when available, and other information about the Fund, and make inquiries by calling (866) 773-7145 or by writing to the Fund.Additional information about the Fund has been filed with the SEC and is available on the SEC's website at www.sec.gov. Arden Asset Management LLC 375 Park Avenue 32nd Floor New York, New York 10152 (212) 751-5252 Robeco Securities, L.L.C. 909 Third Avenue 32nd Floor New York, New York 10022 (212) 908-9660 TO ALL INVESTORS This Prospectus will not constitute an offer to sell or the solicitation of an offer to buy, and no sale of Units will be made, in any jurisdiction in which the offer, solicitation or sale is not authorized or to any person to whom it is unlawful to make the offer, solicitation or sale.No person has been authorized to make any representations concerning the Fund that are inconsistent with those contained in this Prospectus.Prospective investors should not rely on any information not contained in this Prospectus.Prospective investors should not construe the contents of this Prospectus as legal, tax or financial advice.Each prospective investor should consult his, her or its own professional advisors as to the legal, tax, financial or other matters relevant to the suitability of an investment in the Fund for the investor.This Prospectus is qualified in its entirety by reference to the Fifth Amended and Restated Limited Liability Company Agreement of the Fund, dated October 1, 2011 (the "Company Agreement"), which appears in Appendix A of this Prospectus.Prospective investors should read this Prospectus and the Company Agreement carefully before investing and retain them for future reference.Units are subject to restrictions on transferability and resale. PRIVACY NOTICE This Privacy Notice describes the policies of Arden Asset Management LLC (the "Adviser") with respect to nonpublic personal information of investors, prospective investors and former investors.These policies apply to individuals only and are subject to change. The Adviser collects and maintains nonpublic personal information about investors as follows: · Information we receive in subscription agreements, investor questionnaires and other forms which investors complete and submit to us, such as names, addresses, phone numbers, social security numbers, and, in some cases, employment, asset, income and other household information; · Information we receive and maintain relating to an investor's capital account, such as profit and loss allocations and capital withdrawals and additions; · Information about investments in and other transactions with the Fund and its affiliates; and · Information we receive about an investor from the investor's purchaser representative, financial advisor, investment consultant or other financial institution with whom the Adviser or the Fund has a relationship and/or whom the investor may have authorized to provide such information to the Adviser or the Fund. The Adviser does not disclose any nonpublic personal information about its investors or former investors to any third parties except as may be required by law.The Adviser may, however, disclose information about an investor or former investor to a person acting in a fiduciary or representative capacity on behalf of such investor or former investor (such as an IRA custodian or Trustee of a grantor trust), as well as to various third-party agents of the Fund as part of the necessary and routine operations of the Fund, including the Fund's legal counsel, auditors, administrator and bank. On all occasions when it is necessary for us to share this information with these third-party agents, we require that such information only be used for the limited purpose for which it is shared and advise these third-party agents not to further share this information with others except to fulfill that limited purpose. The Adviser takes its responsibility to protect the privacy and confidentiality of investor information very seriously.We maintain appropriate physical, electronic and procedural safeguards to guard investors' nonpublic personal information.We provide investors with a Privacy Notice as part of their subscription materials and annually after that.If the Adviser changes its privacy policies to permit it or its affiliates to share additional information the Adviser has about investors or to permit disclosures to additional types of parties, the investors will be notified in advance, and, if required by law, the investors will be given the opportunity to opt out of such additional disclosure and to direct us not to share investor information with such parties. ii TABLE OF CONTENTS Offering Summary 1 Summary of Fund Expenses 15 Financial Highlights 16 The Fund 17 Use of Proceeds; Cash Equivalents 18 Structure 18 Investment Program 18 Investment Practices and Related Risk Factors 24 Additional Risk Factors 32 Performance History 36 Investment Policies and Restrictions 36 Management of the Fund 37 The Adviser 41 The Advisory Agreements 44 Voting 45 Proxy Voting 45 Brokerage 46 Administrator 46 Custodian and Escrow Agent 47 Fees and Expenses 47 Net Asset Valuation 48 Conflicts of Interest 50 Code of Ethics 52 Purchases of Units 52 Redemptions, Repurchases of Units and Transfers 55 Dividends and Capital Gains 58 Tax Aspects 58 ERISA Considerations 64 Additional Information and Summary of Limited Liability Company Agreement 66 Reports to Members 67 Term, Dissolution and Liquidation 67 Fiscal Year 67 Independent Registered Public Accounting Firm 68 Legal Counsel 68 Inquiries 68 Table of Contents of SAI 69 Appendix A – Company Agreement A-i Appendix B – Form of Investor Certification B-i Appendix C – Adviser Performance Information C-i iii OFFERING SUMMARY In making an investment decision, an investor must rely upon his, her or its own examination of Arden Sage Multi-Strategy Fund, L.L.C. (f/k/a Robeco-Sage Multi-Strategy Fund, L.L.C.) and the terms of the offering, including the merits and risks involved in acquiring units of limited liability company interests in Arden Sage Multi-Strategy Fund, L.L.C.This is only a summary of information to consider before investing and is qualified in its entirety by the more detailed information that follows elsewhere in this Prospectus.An investor should review the entire Prospectus and the Statement of Additional Information, available upon request, before making a decision to purchase units of limited liability company interests in Arden Sage Multi-Strategy Fund, L.L.C. The Fund Arden Sage Multi-Strategy Fund, L.L.C. (the "Fund") is a Delaware limited liability company that is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a non-diversified, closed-end, management investment company.The Fund was formerly named Robeco-Sage Multi-Strategy Fund, L.L.C. Investors who purchase units of limited liability company interests in the Fund ("Units") in the offering, and other persons who acquire Units and are admitted to the Fund by its board of managers (the "Board of Managers" and each member of the Board of Managers, a "Manager"), or its delegatee, will become members of the Fund ("Members"). The Fund employs a "fund of funds" investment program that enables eligible investors, through one investment, to participate in the investment programs of a professionally selected group of asset managers without being subject to the high minimum investment requirements that many asset managers typically impose.The Fund provides the benefits of professional selection of asset managers, professional asset allocation and the opportunity to invest with asset managers whose services may not generally be available to the investing public, whose investment funds may be closed from time to time to new investors or who otherwise may place stringent restrictions on the number and type of persons whose money they will manage.The Fund is similar to a hedge fund in that, through its investment in Arden Sage Multi-Strategy Master Fund, L.L.C. (the "Master Fund") (f/k/a Robeco-Sage Multi-Strategy Master Fund, L.L.C.), its assets are actively managed and the Units are sold solely to high net worth individuals and institutional investors, but differs from a typical hedge fund in that it permits investments in relatively modest minimum denominations and it has registered as an investment company under the 1940 Act and has registered its Units under the Securities Act of 1933, as amended (the "1933 Act"). Effective on October 1, 2011, if approved by its members, Arden Sage Multi-Strategy TEI Fund, L.L.C. (the "TEI Fund") will transfer all of its assets and liabilities to the Fund and in return, the Fund will issue Units to members of the TEI Fund, in an amount equal to the value of their units in the TEI Fund.Also effective on October 1, 2011, if approved by its members, Arden Sage Multi-Strategy TEI Master Fund, L.L.C. (the "TEI Master Fund") will transfer all of its assets and liabilities to the Master Fund and in return, the Master Fund will issue its units to members of the TEI Master Fund in an amount equal to the value of their units in the TEI Master Fund. Investment Objective and Investment Program The Fund's investment objective is to achieve long-term capital appreciation while attempting to reduce risk and volatility.In pursuing its investment objective, the Fund invests substantially all of its assets in the Master Fund, a Delaware limited liability company, which, like the Fund, is registered under the 1940 Act.The Master Fund, in turn, invests its assets primarily in hedge funds, joint ventures, investment companies and other similar investment vehicles ("Portfolio Funds") that are managed by a select group of portfolio managers ("Portfolio Managers") that invest in a variety of financial markets and utilize a broad range of alternative investment strategies.Prior to January 1, 2009, the Fund operated as a stand-alone fund, investing directly in Portfolio Funds.The Fund now operates through a "master/feeder" structure where investments in Portfolio Funds are made through the Master Fund.The Master Fund has the same investment objective and substantially the same investment policies as those of the Fund. The Adviser (as defined below) is responsible for selecting Portfolio Managers and determining the portion of the Master Fund's assets to be allocated to each Portfolio Manager.Portfolio Managers are generally chosen on the basis of some or all of the following selection criteria established by the Adviser, including an analysis of the Portfolio Manager's performance during various time periods and market cycles, the Portfolio Manager's reputation, experience, training and investment philosophy and policies, whether the Portfolio Manager has an identifiable track record and/or the degree to which the Portfolio Manager has a personal investment in the investment program.Portfolio Managers are generally compensated on terms which will usually include asset-based and performance-based fees or allocations paid by, or charged to, the relevant Portfolio Fund.(See "Fees and Expenses.") Portfolio Managers may invest in a wide range of instruments, including, but not limited to, U.S. and foreign equities and equity-related instruments, currencies, commodities, futures and fixed income and other debt-related instruments, cash and cash equivalents, options and warrants.The Adviser expects that Portfolio Managers will utilize both over-the-counter and exchange traded instruments (including derivative instruments), trade on margin and engage in short sales.In addition, Portfolio Managers are permitted to utilize leverage, without limit. The Master Fund's multi-asset, multi-manager structure seeks to take advantage of broad market opportunities.The Master Fund will not follow a rigid investment policy that would restrict it from participating in any market, strategy or investment.In fact, subject to certain limitations described herein, the Master Fund's assets may be deployed in whatever markets or strategies are deemed appropriate under prevailing economic and market conditions to attempt to achieve long-term capital appreciation.The Adviser seeks to monitor each Portfolio Manager on a regular basis, by reviewing, among other things, information on performance, portfolio exposures and risk characteristics.The identity and number of Portfolio Managers is likely to change over time.The Adviser may withdraw from or invest in different Portfolio Funds without prior notice to, or the consent of, the Members. As noted above, Portfolio Managers generally conduct their investment programs through Portfolio Funds.Portfolio Funds in which the Master Fund invests are not expected to be registered under the 1940 Act. Portfolio Funds and Portfolio Accounts.The Master Fund invests its assets primarily in Portfolio Funds.The Master Fund may on occasion retain one or more Portfolio Managers to manage and invest designated portions of the Master Fund's assets (either as separately managed accounts or by creating separate investment vehicles in which a Portfolio Manager will serve as general partner or managing member of the vehicle and the Master Fund will be the sole limited partner or member).Any arrangement in which the Master Fund retains a Portfolio Manager to manage a separate account or separate investment vehicle is referred to as a "Portfolio Account."Portfolio Managers for which such an investment vehicle is formed and Portfolio Managers who manage assets directly for the Master Fund on a managed account basis are collectively referred to as "Sub-Managers." 2 The Master Fund will limit its investment position in any one Portfolio Fund to less than 5% of the Portfolio Fund's outstanding voting securities, absent an order of the Securities and Exchange Commission (the "SEC") (or assurances from the SEC staff) under which the Master Fund's contribution and withdrawal of capital from a Portfolio Fund in which it holds 5% or more of the outstanding interests will not be subject to various 1940 Act prohibitions on affiliated transactions.The Master Fund also is not required to adhere to this 5% investment limitation to the extent that it relies on certain SEC rules that provide exemptions from 1940 Act prohibitions on affiliated transactions.However, to facilitate investments in Portfolio Funds deemed attractive by the Adviser, the Master Fund may purchase non-voting securities of, or irrevocably waive its right to vote its interests in, Portfolio Funds.This determination is generally made by the Adviser, in consultation with counsel to the Master Fund.In this regard, the board of managers of the Master Fund (the "Master Fund Board") has adopted procedures relating to the Master Fund's waiver of voting rights, for purposes of assuring adherence to the foregoing limitations.Although the Master Fund may hold non-voting interests, the 1940 Act and the rules and regulations thereunder may nevertheless require the Master Fund to limit its position in any one Portfolio Fund, if investments in a Portfolio Fund by the Master Fund will equal or exceed 25% of the Portfolio Fund's assets, or such lower percentage limit as may be determined by the Master Fund in consultation with its counsel.These restrictions could change from time to time as applicable laws, rules or interpretations thereof are modified. Portfolio Fund Investment Practices.Portfolio Funds are not expected to be registered under the 1940 Act.Unregistered investment funds typically provide greater flexibility than traditional investment funds (e.g., registered investment companies) as to the types of securities that may be owned, the types of trading strategies that may be employed, and, in some cases, the amount of leverage that may be used.Portfolio Managers utilized by the Master Fund may invest and trade in a wide range of securities, financial instruments and markets and may pursue a variety of investment strategies.These investments may include, but are not limited to, U.S. and foreign equity and fixed income securities.The investment programs of Portfolio Managers may also involve the use of a variety of sophisticated investment techniques, for both hedging and non-hedging purposes, including: short sales of securities; use of leverage (i.e., borrowing money for investment purposes); and transactions in derivative securities and other financial instruments such as swaps, stock options, index options, futures contracts and options on futures.These techniques may, in some cases, be an integral part of a Portfolio Manager's investment program and involve significant risks.Portfolio Managers are generally not limited in the markets in which they invest (either by location or type, such as large capitalization, small capitalization or foreign markets) or the investment disciplines that they may employ (such as value or growth or bottom-up or top-down analysis). For purposes of complying with applicable investment restrictions and investment limitations imposed by the 1940 Act, the Master Fund will "look through" to the underlying investments of any Portfolio Account that the Master Fund may establish.However, Portfolio Funds in which the Master Fund invests are not subject to the investment restrictions of the Fund or the Master Fund and, unless registered under the 1940 Act, are not subject to any of the investment limitations imposed by the 1940 Act. Temporary Investments.During periods of adverse market conditions in the securities markets, as determined by the Adviser, the Fund or the Master Fund may temporarily invest all or any portion of its assets in high quality fixed-income securities, money market instruments or shares of money market funds, or may hold its assets as cash.The Fund and the Master Fund also may invest in 3 money market instruments or shares of money market funds, or hold cash, for liquidity purposes.(See "Investment Practices and Related Risk Factors—Money Market Instruments.") An investment in the Fund involves substantial risks and no assurance can be given that the Fund will achieve its investment objective. Potential Benefits of Investing in the Fund By investing in the Fund, investors gain access to a group of Portfolio Managers whose services typically are not available to the general investing public, whose investment funds may be closed from time to time to new investors or who otherwise may place stringent restrictions on the number and type of persons whose money they will manage.The Fund provides investors the opportunity to participate in the investment programs of a professionally selected cross-section of Portfolio Managers, without being subject to the high minimum investment requirements that Portfolio Managers typically would impose on investors.Allocation of assets among Portfolio Managers has the potential to reduce the volatility of investment returns from that which might be associated with a direct investment with any single Portfolio Manager. Borrowings The Fund and the Master Fund generally do not expect to engage in borrowings other than on a short-term or temporary basis.Borrowings by the Fund or the Master Fund, including any borrowings by the Fund or the Master Fund on behalf of Portfolio Accounts, are subject to a 300% asset coverage requirement under the 1940 Act.Portfolio Funds that are not registered investment companies are not subject to this requirement.Borrowings for investment purposes (a practice known as "leverage") involve certain risks.Any borrowings for investment purposes (other than on a short-term or temporary basis) by the Fund or the Master Fund would be made solely for Portfolio Accounts and are not a principal investment strategy of the Fund or the Master Fund.(See "Investment Program—Borrowing; Use of Leverage.") Risk Factors The investment program of the Fund is speculative and involves substantial risks.There can be no assurance that the investment objective of the Fund will be achieved.The investment performance of the Fund will depend on the performance of the Master Fund, which in turn will depend on the performance of the Portfolio Managers with which the Master Fund invests, and the Adviser's ability to select Portfolio Managers and to allocate and reallocate effectively the Master Fund's assets among Portfolio Managers.The value of an investment in the Fund will fluctuate with changes in the values of the Master Fund's investments. An investment in the Fund involves the following general risks: · Investing in the Fund can result in a loss of capital invested.Use of leverage, short sales and derivative transactions by Portfolio Managers can result in significant losses to the Master Fund and, therefore, the Fund. · The Master Fund is a non-diversified fund and invests in Portfolio Funds that may not have diversified investment portfolios, thereby increasing investment risk. · There are special tax risks associated with an investment in the Fund.Satisfaction of the various tests that must be met to maintain the Fund's tax status as a "regulated investment company" under Subchapter M of the U.S. Internal Revenue Code of 1986, as amended (the "Code"), requires significant support from the underlying Portfolio Funds.Failure to maintain such tax status may result in the Fund being subject to corporate level income tax.In addition, as a related matter, the Fund is required each December to make certain "excise tax" calculations on certain undistributed income of the Fund based on income and gain information that must be obtained from the underlying Portfolio Funds.If the Fund does not receive 4 accurate information from the Portfolio Funds, the Fund risks failing to satisfy the Subchapter M qualification tests and incurring the excise tax on undistributed income.With respect to costs, the Fund may incur certain costs relating to tax compliance and reinvestment of dividends and other distributions.In addition, to facilitate investments that the Adviser believes to be attractive in a manner consistent with RIC qualification requirements, the Fund might, in certain situations, invest in "passive foreign investment companies" or "PFICs" (which are offshore investment funds that are treated as corporations for U.S. federal tax purposes).For similar reasons, the Master Fund also may make investments through subsidiaries, including through U.S. corporate subsidiaries.The net income of a U.S. corporate subsidiary will generally be subject to federal income tax at a rate of 35%, in addition to potential state and local income taxes.These investments may involve costs or other inefficiencies to the Fund, including, with respect to PFICs, U.S. withholding taxes, that the Master Fund does not incur when it invests in U.S. domestic investment funds that are taxable as partnerships.‬The Master Fund also has elected to be classified as an association taxable as a corporation for Federal tax purposes and intends to (i) elect to be treated as, and (ii) operate in a manner to qualify as, a RIC under Subchapter M of the Code and therefore is also subject to the foregoing risks.(See "Tax Aspects.") · The Master Fund has a limited operating history.However, the Fund commenced operations on December 1, 2005 and, as of January 1, 2009, transferred all of its investments to the Master Fund.Further, the Master Fund has the same investment objective and substantially the same investment policies as those of the Fund. · Units will not be traded on any securities exchange or other market and will be subject to substantial restrictions on transfer.(See "Investment Practices and Related Risk Factors," "Tax Aspects" and "Redemptions, Repurchases of Units and Transfers.")Liquidity will be provided to Members only through repurchase offers made from time to time by the Fund.There is no assurance that an investor tendering Units for repurchase in connection with a repurchase offer made by the Fund will have those Units repurchased in that repurchase offer. · An investor who meets the conditions imposed by the Portfolio Managers, including minimum initial investment requirements that may, in many cases, be substantially higher than $50,000, could invest directly in Portfolio Funds or with Portfolio Managers.By investing in Portfolio Funds indirectly through the Fund and the Master Fund, an investor bears a pro rata portion of the asset-based fees and other expenses of the Fund, and also indirectly bears a pro rata portion of the asset-based fees, performance-based allocations and other expenses borne by the Master Fund as an investor in Portfolio Funds. · The fees and other expenses borne directly and indirectly by the Fund, including those of the Master Fund, which include fees, expenses and performance-based allocations that are borne by the Master Fund as an investor in Portfolio Funds or Portfolio Accounts, are higher than those of most other registered investment companies. Investing in Portfolio Funds involves special risks, including the following: · Portfolio Funds generally will not be registered as investment companies under the 1940 Act.Therefore, the Master Fund, as an investor in Portfolio Funds, will not have the benefit of the protections afforded by the 1940 Act to investors in registered investment companies, such as mutual funds. · Portfolio Funds may, in some cases, concentrate their investments in a 5 single industry or group of related industries.This increases the sensitivity of their investment returns to economic factors affecting that industry or group of industries. · The Adviser may have little or no means of independently verifying information provided by Portfolio Managers and thus, may not be able to ascertain whether Portfolio Managers are adhering to their disclosed investment strategies and their investment and risk management policies.A Portfolio Manager may use proprietary investment strategies that are not fully disclosed to the Adviser, which may involve risks under some market conditions that are not anticipated by the Adviser. · The Master Fund relies primarily on information provided by Portfolio Managers in valuing its investments in Portfolio Funds.There is a risk that inaccurate valuations provided by Portfolio Managers could adversely affect the value of Units and the amounts Members receive upon the repurchase of Units.Because Portfolio Funds generally will provide net asset value information on a monthly basis, and may not provide detailed information on their investment positions, except on an annual basis, the Master Fund generally will not be able to determine the fair value of its investments in Portfolio Funds or its net asset value other than as of the end of each month and may not be able to verify valuation information given to the Master Fund by Portfolio Managers (except in the case of Portfolio Accounts). · Portfolio Managers typically charge asset-based management fees, and typically are also entitled to receive performance-based fees or allocations.The Master Fund, as an investor in Portfolio Funds (or by retaining a Portfolio Manager to manage a Portfolio Account), will be subject to these fees and allocations, which will reduce the investment returns of the Fund.These fees and allocations are in addition to the investment management fee the Fund pays to the Adviser. · The performance-based fees or allocations to Portfolio Managers may create an incentive for Portfolio Managers to make investments that are riskier or more speculative than those that might have been made in the absence of performance-based fees or allocations.In addition, because a performance-based fee or allocation will generally be calculated on a basis that includes unrealized appreciation of a Portfolio Fund's assets, the fee or allocation may be greater than if it were based solely on realized gains. · Each Portfolio Manager will receive any performance-based fees or allocations to which it is entitled irrespective of the performance of the other Portfolio Managers and the Master Fund generally.Accordingly, a Portfolio Manager with positive performance may receive performance-based compensation from the Master Fund, which will be borne indirectly by Members, even if the Master Fund's overall returns are negative. · Investment decisions for Portfolio Funds are made by Portfolio Managers independently of each other.As a result, at any particular time, one Portfolio Fund may be purchasing shares of an issuer whose shares are being sold by another Portfolio Fund.Consequently, the Master Fund could incur indirectly certain transaction costs without accomplishing any net investment result. · To the extent the Master Fund purchases non-voting securities of a Portfolio Fund or waives its right to vote its securities with respect to Portfolio Funds, it will not be able to vote on matters that require the approval of the investors in the Portfolio Fund, including matters that could adversely affect the Master Fund's investment in the Portfolio Fund. · The Master Fund may make additional investments in or effect withdrawals 6 from Portfolio Funds only at certain specified times.The Master Fund may not be able to withdraw its investment in a Portfolio Fund promptly after it has made a decision to do so, which may result in a loss and adversely affect the Fund's investment returns. · Portfolio Funds may be permitted to distribute securities in-kind to investors making withdrawals of capital.Upon the Master Fund's withdrawal of all or a portion of its interest in a Portfolio Fund, the Master Fund may receive securities that are illiquid or difficult to value, and which may cause the Fund to incur certain expenses.In such circumstances, the Adviser would determine whether to attempt to liquidate the security, hold it in the Master Fund's portfolio or distribute it to investors in the Master Fund in connection with a repurchase by the Master Fund of all or a portion of the Units of Members. Investing in a master/feeder arrangement involves certain additional risks, including the following: · The Fund pursues its investment objective by investing in the Master Fund.The Fund does not have the right to withdraw its investment in the Master Fund.Instead, it may only do so through periodic repurchases by the Master Fund of the Fund's units in the Master Fund. This may limit the ability of the Fund to make offers to repurchase Units.In addition, the Fund may receive securities and other investments from the Master Fund in lieu of cash when it withdraws capital from the Master Fund.The Fund would incur expenses in liquidating investments received in connection with any in-kind distributions. · A change in the investment objective, policies or restrictions of the Master Fund may cause the Fund to withdraw its investment in the Master Fund.Alternatively, the Fund could seek to change its investment objective, policies or restrictions to conform to those of the Master Fund.Certain investment policies and restrictions of the Master Fund may be changed without the approval of investors in the Master Fund.However, the Master Fund will notify the Fund at least 30 days before any material changes are implemented. · Units in the Master Fund are held by investors other than the Fund.These investors may include other investment funds, including investment companies that, like the Fund, are registered under the 1940 Act, and other types of pooled investment vehicles.When investors in the Master Fund vote on matters affecting the Master Fund, the Fund could be outvoted by other investors.The Fund also may be adversely affected, in other respects, by other investors in the Master Fund. · Other investors in the Master Fund may offer units of limited liability company interests to their respective investors that have costs and expenses that differ from those of the Fund.Thus the investment returns for investors in other funds that invest in the Master Fund may differ from the investment returns of investors in the Fund. Management The Board of Managers of the Fund has overall responsibility for monitoring and overseeing the Fund's investment program and its management and operations.Any vacancy on the Board of Managers may be filled by the remaining Managers, except to the extent the 1940 Act requires the election of Managers by Members.A majority of the Managers are "Independent Managers" who are not "interested persons" (as defined by the 1940 Act) of the Fund or the Adviser. (See "Management of the Fund" and "Voting.") The Master Fund Board currently is comprised of the same individuals who comprise the Board of Managers of the Fund.The Master Fund Board has 7 overall responsibility for the management and supervision of the operations of the Master Fund. The Adviser Effective October 1, 2011, Arden Asset Management LLC, a Delaware limited liability company that is registered with the U.S. Securities and Exchange Commission as an investment adviser under the U.S. Investment Advisers Act of 1940, as amended (the "Adviser"), serves as the investment adviser of the Fund.Prior to October 1, 2011, the Fund was advised by Robeco Investment Management, Inc., a Delaware corporation ("Robeco").As of October 1, 2011, Robeco transferred to the Adviser management of Robeco's fund of hedge funds division, Robeco-Sage ("Robeco-Sage"), and the Adviser replaced Robeco as the investment adviser of the Fund and other Robeco-Sage investment vehicles (collectively with the Fund, the "Arden Sage Funds"). The Adviser is controlled primarily by Arden Asset Management, Inc. ("AAM INC") as the controlling member although various individual senior staff of the Adviser have been issued membership interests entitling them to share in the profits of the Adviser.Averell H. Mortimer owns 65% of AAM INC and he has contributed a non-controlling 35% interest to The Mortimer Family 2009 Trust, a trust established for the benefit of his children.Mr. Mortimer also serves as Chief Executive Officer of the Adviser.The Adviser provides investment advisory services and management services to commingled private investment funds.The Adviser also serves as investment manager or management company to other customized portfolios, or provides investment advice and management services to customized portfolios, on either a discretionary or non-discretionary basis.As of January 31, 2011, the Adviser had more than $7 billion in assets under management.The address of the Adviser is 375 Park Avenue, 32nd Floor, New York, NY 10152. The Adviser has agreed to serve the Fund pursuant to an investment advisory agreement with the Fund (the "Advisory Agreement") that is scheduled to be acted upon by Members at a meeting to be held on September 27, 2011.Under that agreement, the Adviser is responsible for developing, implementing and supervising the Fund's investment program and providing day-to-day management services to the Fund.The agreement authorizes the Adviser to implement the Fund's investment program through investing in the Master Fund.The Adviser is authorized, subject to the approval of the Board of Managers and Members, to retain one or more other organizations, including its affiliates, to provide any or all of the services required to be provided by the Adviser to the Fund or to assist in providing these services.To the extent that the Adviser retains a sub-adviser to manage the assets of the Fund, the Adviser is responsible under the Advisory Agreement to review and supervise the services provided by the sub-adviser.Under the Advisory Agreement, a quarterly fee at an annualized rate of 0.75% of the average net assets of the Fund during the calendar quarter (after adjustment for any purchases effective on that date) is payable by the Fund to the Adviser (the "Advisory Fee").However, under the agreement, the Fund is not subject to the Advisory Fee so long as substantially all of the Fund's assets remain invested in the Master Fund.The Adviser also provides office space, telephone services and utilities, and administrative, secretarial, clerical and other personnel as necessary to provide the services required to be provided under the Advisory Agreement. The Adviser has also agreed to serve the Master Fund pursuant to an investment advisory agreement with the Master Fund (the "Master Fund Advisory Agreement") that is scheduled to be acted upon by members of the Master Fund at a meeting to be held on September 27, 2011.Under that agreement, the Adviser provides substantially similar services to the Master Fund as those set forth in the Fund's Advisory Agreement.As consideration for these services, the Master Fund pays the Adviser a quarterly fee at an annualized rate of 0.75% of 8 the average net assets of the Master Fund during the calendar quarter (after adjustment for any purchases effective on that date) (the "Master Fund Advisory Fee").The Master Fund Advisory Fee is payable in arrears within five business days after the end of the quarter. In the event that the Advisory Agreement or the Master Fund Advisory Agreement is not approved by members of the Fund or the Master Fund, as applicable, prior to October 1, 2011, the Adviser will serve each of the Fund and the Master Fund pursuant to an interim investment advisory agreement (each, an "Interim Advisory Agreement"), which is substantially identical to the relevant advisory agreement, except that, as required by applicable regulations: (i) the Interim Advisory Agreement shall terminate no later than 150 days after its effective date (the "Effective Period"); (ii) the Fund or the Master Fund, as applicable, can terminate the Interim Advisory Agreement upon ten days' prior written notice; and (iii) the advisory fee payable to the Adviser pursuant to the Interim Advisory Agreement shall be held in an interest-bearing escrow account until (a) the relevant advisory agreement with the Adviser is approved by members of the relevant fund during the Effective Period, in which case the Adviser will be paid the amount in the escrow account plus interest earned, or (b) the relevant advisory agreement with the Adviser is not approved by members of the relevant fund during the Effective Period, in which case the Adviser will be paid the lesser of any costs incurred by the Adviser in performing the Interim Advisory Agreement, plus interest earned, or the total amount in the escrow account, plus interest earned. Fees and Expenses The Adviser bears all of its own costs incurred in providing investment advisory and other services to the Fund and the Master Fund, including travel and other expenses related to the selection and monitoring of Portfolio Managers. The Fund bears all of its own expenses and, through its investment in the Master Fund, its portion of the Master Fund's operating expenses, other than those borne by the Adviser pursuant to the Advisory Agreement and the Master Fund Advisory Agreement, and by the Distributor pursuant to the Distribution Agreement and the Member Services Agreement (both as defined below), including, but not limited to: all investment related expenses (e.g., fees paid directly or indirectly to Portfolio Managers, all costs and expenses directly related to portfolio transactions and positions for the Master Fund's account such as direct and indirect expenses associated with the Master Fund's investments, including its investments in Portfolio Funds, transfer taxes and premiums, taxes withheld on foreign dividends and, if applicable in the event the Master Fund utilizes a Portfolio Account, brokerage commissions, interest and commitment fees on loans and debit balances, borrowing charges on securities sold short, dividends on securities sold but not yet purchased and margin fees); all costs and expenses associated with the establishment of any Portfolio Accounts; any non-investment related interest expense; organizational and offering expenses; fees and disbursements of any attorneys and accountants engaged by the Fund and the Master Fund; audit and tax preparation fees and expenses of the Fund and the Master Fund; all costs and expenses associated with background checks on Portfolio Managers; all costs and expenses associated with retaining independent third parties to provide risk management or compliance services to the Fund and the Master Fund; administrative expenses and fees of the Fund and the Master Fund; custody and escrow fees and expenses of the Fund and the Master Fund; the costs of an errors and omissions/directors and officers liability insurance policy and a fidelity bond for the Fund and the Master Fund; the Master Fund Advisory Fee; the Distribution Fee (as defined below); the Member Servicing Fee (as defined below); fees and travel-related and other expenses of members of the Board of Managers and the Master Fund Board who are not employees of the Adviser or any affiliate of the Adviser; all costs and charges for equipment or 9 services used in communicating information regarding the Fund's and the Master Fund's transactions among the Adviser and any custodian or other agent engaged by the Fund; any extraordinary expenses; and such other expenses as may be approved from time to time by the Board of Managers. The Fund also indirectly bears fees and expenses of the Master Fund, as an investor in Portfolio Funds.Each Portfolio Manager generally receives a management fee and a performance fee or allocation with respect to the assets of Portfolio Funds that it manages.The amount of these fees and allocations varies among Portfolio Managers, but the management fees are generally expected to be between 1.0%-2.0%, on an annual basis, of the total assets managed by a Portfolio Manager, and the performance fees or allocations are generally expected to be between 15%-25% of the net capital appreciation (if any) in the assets managed by a Portfolio Manager.If the Master Fund retains a Portfolio Manager to manage a Portfolio Account, a management fee and performance allocation would generally be payable or allocable to the Portfolio Manager.In such cases, the fees or allocations may differ from, and could be higher than, those described above.Any such Portfolio Account related advisory arrangements will be subject to the approval of the Board of Managers and Members. The Adviser and the Fund have entered into an expense limitation and reimbursement agreement (the "Expense Limitation Agreement") under which the Adviser (or its affiliate) has agreed to pay or absorb the ordinary operating expenses of the Fund (including organization and offering expenses, as well as the portion of the Master Fund's fees and expenses borne by the Fund, but excluding any Portfolio Fund fees and expenses, interest, brokerage commissions and extraordinary expenses of the Fund) accrued on or after October 1, 2011, to the extent necessary to limit the ordinary operating expenses of the Fund to 2.25% per annum of the Fund's average monthly net assets (the "Expense Limitation").In consideration of the Adviser's agreement to limit the Fund's expenses, the Fund will carry forward the amount of expenses paid or absorbed by the Adviser (or its affiliate) in excess of the Expense Limitation ("Excess Operating Expenses") for a period not to exceed three years from the end of the fiscal year in which they were incurred and will reimburse the Adviser (or its affiliate) such amounts, except that the Adviser will not be reimbursed any Excess Operating Expenses so long as the Fund has any outstanding unreimbursed excess operating expenses owed to Robeco under the Fund's expense limitation agreement with Robeco (which covers expenses accrued by the Fund prior to October 1, 2011).Reimbursement will be made as promptly as possible, but only to the extent it does not cause the Fund's ordinary operating expenses to exceed the Expense Limitation in effect at the time the expense was paid or absorbed.The Expense Limitation Agreement will remain in effect until terminated by the Fund.None of the fees charged to the Master Fund by a Portfolio Fund will be subject to the Expense Limitation Agreement. (See "Fees and Expenses.") Net Asset Valuation The Fund sells Units at their offering price, which is equal to the "net asset value" per Unit, plus the applicable sales load described in the "Summary of Fund Expenses". The net asset value of the Fund will be computed as of the close of business on the following days: (i) the last day of each fiscal year, (ii) the last day of a taxable year (if it differs from the fiscal year), (iii) the day preceding the date as of which any Units are purchased, or (iv) any day as of which the Fund repurchases any Units. The Fund's net asset value is the value of the Fund's assets less its liabilities, and its net asset value per Unit equals that net asset value divided by the number of then issued and outstanding Units. Conflicts of Interest The investment activities of the Adviser, the Portfolio Managers and their affiliates for their own accounts and for other accounts they manage may give 10 rise to conflicts of interest that may disadvantage the Fund.(See "Conflicts of Interest.") Purchases of Units An investor purchases Units in the Fund.Units are offered at their net asset value per Unit, and each Unit purchased represents a capital contribution to the Fund in that amount.Generally, the minimum initial investment in Units by an investor is $50,000 and subsequent investments must be at least $25,000.The minimum initial investment for employees of the Adviser or a Selling Agent (as defined below) and their affiliates, and members of their immediate families and, in the sole discretion of the Adviser, as applicable, the Managers, attorneys and other professionals engaged on behalf of the Fund and members of their immediate families, is $25,000 and subsequent investments must be at least $10,000.The minimum initial and minimum additional investment requirements may be reduced or increased by the Board of Managers.Under certain circumstances, the minimum investment amounts may be waived, subject to the approval of Robeco Securities, L.L.C. ("Robeco Securities"). The Fund expects to offer Units once a month, generally as of the first business day of each month or more or less frequently in the sole discretion of the Board of Managers.All purchases are subject to the receipt of cleared funds from the investor prior to the applicable purchase date in the full amount of the purchase.The investor must also submit a completed investor certification before the applicable purchase date.The Board of Managers reserves the right to reject any purchase for Units and the Board of Managers may, in its sole discretion, suspend purchases of Units at any time. The Fund has entered into a distribution agreement (the "Distribution Agreement") with Robeco Securities to act as the distributor for the sale of Units (the "Distributor").Robeco Securities serves as the Distributor on a reasonable best efforts basis, subject to various conditions, and may retain broker-dealers (collectively with Robeco Securities, the "Selling Agents") to assist in the distribution of Units. Selling Agents generally will be entitled to a sales load and an ongoing fee for such services.The specific amount of the sales load paid with respect to a Member is generally dependent on the size of the investment in the Fund, but will not exceed 2.5% of an investor's investment amount.(Subject to that limit, however, the applicable schedule of sales loads may vary among Selling Agents.)The sales load will be charged as a percentage of an investor's investment amount.The sales load will not constitute an investment made by the investor in the Fund.The sales load may be adjusted or waived at the sole discretion of the applicable Selling Agent in consultation with the Fund and is expected to be waived for the Adviser and its affiliates, including the directors, partners, principals, officers and employees of each of these entities, and employees of the Selling Agents and certain of their affiliates. In addition, as compensation for the sale and marketing of Units, the Fund pays Robeco Securities an ongoing quarterly fee at an annualized rate of 0.85% of the average net assets of the Fund during the calendar quarter (after adjustment for any purchases effective on that date) (the "Distribution Fee").The Distribution Fee is payable in arrears within five days after the end of the quarter.These payments have been separately authorized by the Board pursuant to a distribution plan adopted by the Board. The Fund has also entered into a Member Services Agreement with the Distributor to provide (or arrange for the provision of) ongoing Member and account maintenance services.As consideration for these services, the Fund pays a quarterly Member servicing fee to the Distributor at an annualized rate of 0.15% of the average net assets of the Fund.The Distributor may pay all or a portion of this amount to retain broker-dealers and others (which may include 11 the Adviser and its affiliates) ("Member Service Providers") to provide Member and account maintenance services.(See "Purchases of Units—Distribution and Member Services.") Investor Eligibility Units are being offered only to investors that represent that (A) (i) if a natural person (including participants in individual retirement accounts), they have (a) an individual net worth, or joint net worth with their spouse, in excess of $1 million excluding the value of such individual's primary residence, or (b) an income (exclusive of any income attributable to their spouse) in excess of $200,000 in each of the two most recent years, or joint income with their spouse in excess of $300,000 in each of the two most recent years, and have a reasonable expectation of reaching the same income level in the current year; or (ii) if an entity, including a corporation, foundation, endowment, partnership, or limited liability company or trust, they have total assets in excess of $5 million and they were not formed for the specific purpose of acquiring the securities offered (or each equity owner is a person who has an individual income (exclusive of any income attributable to a spouse) in excess of $200,000 in each of the two most recent years, or joint income with a spouse in excess of $300,000 in each of those years and has a reasonable expectation of reaching the same income level in the current year, or an individual net worth, or joint net worth with their spouse, in excess of $1 million excluding the value of such individual's primary residence) or (iii) a trust with total assets in excess of $5 million, which was not formed for the specific purpose of acquiring the securities offered and the purchase is directed by a sophisticated person (as used in the foregoing sentence, a "sophisticated person" is one who has such knowledge and experience in financial and business matters that it is capable of evaluating the merits and risks of the prospective investment), or a bank as defined in Section 3(a)(2) of the Securities Act, a savings and loan association or other institution as defined in Section 3(a)(5)(A) of the Securities Act, acting in a fiduciary capacity and subscribing for the purchase of the securities being offered on behalf of a trust account or accounts, or a revocable trust which may be amended or revoked at any time by the grantors thereof and all of the grantors are eligible investors as described in (i); or (B) a trust with total assets in excess of $5 million, which was not formed for the specific purpose of acquiring the securities offered. Before an investor may invest in the Fund, a Selling Agent will require the investor to certify that it meets applicable investor qualification requirements and that it will not transfer its Units except in the limited circumstances permitted under the Fifth Amended and Restated Limited Liability Company Agreement of the Fund, dated October 1, 2011 (the "Company Agreement").(A form of certification that each investor will be asked to sign is contained in Appendix B of this Prospectus.)If an investor's executed and completed certification is not received on or before the date Units are to be issued, the investor's order will not be accepted.The Fund reserves the right to reject any order for the purchase of Units and may, in its sole discretion, suspend the offering of Units at any time. Investor Suitability An investment in the Fund involves substantial risks and is not necessarily suitable for all eligible investors.You may lose some or all of your investment in the Fund.Before making a decision to invest in the Fund, you should consider whether the investment is consistent with your investment goals and needs and your financial situation, considering such factors as personal net worth, income, age, risk tolerance and liquidity needs. Transfer Restrictions Units held by Members may be transferred only: (i) by operation of law pursuant to the death, divorce, bankruptcy, insolvency, dissolution or adjudication of incompetency of a Member; or (ii) with the consent of the Board of Managers (which may be withheld in its sole discretion).Under certain circumstances, the Board of Managers has delegated to the Adviser authority to consent to transfers 12 of Units.The Board of Managers has also delegated to the Adviser authority to admit Members.A Member who transfers Units may be charged reasonable expenses, including attorneys' and accountants' fees, incurred by the Fund in connection with the transfer.(See "Redemptions, Repurchase of Units and Transfers—Transfers of Units.") Redemptions and Repurchases of Units by the Fund Units are not redeemable and a Member has no right to require the Fund to redeem its Units.The Fund will from time to time make offers to repurchase Units from Members pursuant to written tenders.Repurchase offers will be made at such times and on such terms as may be determined by the Board of Managers, in its sole discretion.In determining whether the Fund should offer to repurchase Units from Members, the Board of Managers will consider the recommendations of the Adviser.The Adviser currently expects that it will recommend to the Board of Managers that the Fund offer to repurchase Units from Members four times each year, as of the last day of each calendar quarter.The Board of Managers will also consider the following factors, among others, in making a determination as to whether to make an offer to repurchase Units from Members: (i) whether any Members have requested the Fund to repurchase their Units; (ii) the liquidity of the Fund's assets (including the liquidity of investments held by the Master Fund); (iii) the investment plans and working capital requirements of the Fund; (iv) the relative economies of scale with respect to the size of the Fund; (v) the history of the Fund in repurchasing Units; (vi) the economic condition of the securities markets; and (vii) the anticipated tax consequences of any proposed repurchases of Units.(See "Redemptions, Repurchases of Units and Transfers—No Right of Redemption" and "—Repurchases of Units.") The Company Agreement provides that the Fund will be dissolved if the Units of any Member that has submitted a written request to the Fund for the repurchase of all of its Units, in accordance with the terms of the Company Agreement, is not repurchased by the Fund within a period of two years following the date the request is received by the Fund. If a repurchase offer is oversubscribed by Members who tender Units for repurchase, the Fund will repurchase only a pro rata portion of the Units tendered by each Member. The Fund may redeem Units if, among other reasons, ownership of the Units by a Member would cause the Fund, the Master Fund or the Adviser to be in violation of, or subject the Fund to additional registration or regulation under, the securities, commodities or other laws of the U.S. or any other relevant jurisdiction. Taxation The Fund has elected to be classified as an association taxable as a corporation for Federal tax purposes and intends to (i) elect to be treated as, and (ii) operate in a manner to qualify as, a "regulated investment company" under Subchapter M of the Code.As a regulated investment company under Subchapter M of the Code, each year that the Fund qualifies as a regulated investment company and distributes to its Members generally at least 90% of its "investment company taxable income" (as defined in the Code, but without regard to the dividends paid deduction and net tax-exempt income), it will pay no U.S. federal income tax on the earnings or capital gains it distributes.This avoids a "double tax" on that income and net capital gains since holders of Units normally will be taxed on the dividends and net capital gains they receive from the Fund (unless their Units are held in a retirement account that permits tax deferral or the holder is otherwise exempt from tax).Tax-exempt U.S. investors generally will not incur unrelated business taxable income with respect to an investment in Units if they do not borrow to make the investment.Certain requirements under Subchapter M and additional information regarding the Fund's tax treatment are described in 13 this prospectus.(See "Tax Aspects.")The Adviser will need to obtain certain information from Portfolio Funds and/or structure the Master Fund's investments in Portfolio Funds in such manner so as to assure qualification as a RIC, and the Adviser may determine not to make certain investments that would adversely affect the Fund's ability to qualify as a RIC.The Fund's tax reporting to Members is made on IRS Form 1099.(See "Tax Aspects.") ERISA Plans Investors subject to the Employee Retirement Income Security Act of 1974, as amended ("ERISA") may purchase Units.It is possible that 25% or more of the aggregate net asset value of the Units may be held by benefit plan investors (as defined in Section 3(42) of ERISA).However, because the Fund is registered as an investment company under the 1940 Act, the assets of the Fund should not be treated as "plan assets" under ERISA.(See "ERISA Considerations.") Reports to Members The Fund will furnish to Members as soon as practicable after the end of each taxable year such information as is necessary for them to complete their income tax or information returns, along with any other tax information required by law. The Fund sends Members an unaudited semi-annual and an audited annual report within 60 days after the close of the period for which the report is being made, or as otherwise required by the 1940 Act.Members also will be sent quarterly reports regarding the Fund's operations after the end of each quarter.Any Member may request from the Adviser an estimate, based on unaudited data, of the net asset value of the Fund as of the end of any calendar month. Term The Fund's term is perpetual unless the Fund is otherwise terminated under the terms of the Company Agreement. Fiscal Year and Taxable Year For accounting purposes, the Fund's fiscal year is the 12-month period ending on March 31.The 12-month period ending October 31 of each year is the taxable year of the Fund. Administrator Pursuant to an administration agreement (the "Administration Agreement"), SEI Investments Global Funds Services (the "Administrator") provides various administrative services to the Fund, including fund accounting, investor accounting and taxation services, maintaining the register of the Fund and generally performing all actions related to the issuance and transfer of Units; performing all acts related to the repurchase of Units; and performing all other clerical services necessary in connection with the administration of the Fund.The Administrator may delegate certain of its administrative functions.The Administrator also serves as the transfer agent for the Units. Pursuant to the Administration Agreement, the Administrator provides or arranges for the provision of similar administrative services to the Master Fund. Custodian and Escrow Agent SEI Private Trust Company serves as the custodian for the assets of the Fund and the Master Fund.UMB Bank, n.a. serves as the escrow agent for the assets of the Fund. 14 SUMMARY OF FUND EXPENSES The following table illustrates the expenses and fees that the Fund expects to incur and that investors can expect to bear. Investor Transaction Expenses Maximum Sales Load (as a percentage of offering price) (1) 2.50% Repurchase Fee (as percentage of value of Units repurchased) None Annual Expenses (as a percentage of net assets attributable to Units) Management Fee (2) 0.75% Other Expenses (3) 1.88% Acquired Fund Fees and Expenses (4) 4.97% Total Annual Expenses (5) 7.60% Less:Amount Paid or Absorbed Under Expense Limitation Agreement (5) (0.38%) Net Annual Expenses (5) 7.22% In connection with initial and additional investments, investors may be charged a sales load of up to 2.5% of the amounts transmitted in connection with their capital contributions.No sales load will be charged to certain types of investors.(See "Purchases of Units —Distribution and Member Services.") Includes only the Master Fund Advisory Fee.The Fund's Advisory Fee is not reflected in this table since, under the Advisory Agreement, the Fund is not subject to the Advisory Fee so long as substantially all of the Fund's assets are invested in the Master Fund. Reflects an estimate of all expected ordinary operating expenses for the current fiscal year, including a Distribution Fee of 0.85% and a Member Servicing Fee of 0.15%."Other Expenses" include ordinary operating expenses of the Master Fund (including a Master Fund Administration Fee, but not the Master Fund Advisory Fee, which is noted separately in the table) that are expected to be borne by the Fund for the current fiscal year."Other Expenses" do not include any fees or expenses charged by a Portfolio Fund (which are reflected separately under "Acquired Fund Fees and Expenses").The amount of the Fund's net assets used in calculating this percentage was based on net assets of approximately $101 million as of March 31, 2011.For a more complete description of the various fees and expenses of the Fund, see "Fees and Expenses," "The Adviser" and "Purchases of Units." Includes the fees and expenses of the Portfolio Funds in which the Master Fund is already invested.Specifically, a Portfolio Fund is generally expected to be subject to management fees that range between 1.0%-2.0% of the total net assets managed by a Portfolio Manager and performance fees or incentive allocations that range between 15%-25% of its net capital appreciation (if any).Fees and expenses of Portfolio Funds are based on historic fees and expenses.Future Portfolio Funds' fees and expenses may be substantially higher or lower because certain fees are based on the performance of the Portfolio Funds, which may fluctuate over time.The amount of the Fund's average net assets used in calculating this percentage was based on net assets of approximately $101 million as of March 31, 2011. This amount is estimated for the current fiscal year.The Adviser and the Fund have entered into an expense limitation and reimbursement agreement (the "Expense Limitation Agreement") under which the Adviser (or its affiliate) has agreed to pay or absorb the ordinary operating expenses of the Fund (including organization and offering expenses, as well as the portion of the Master Fund's fees and expenses borne by the Fund, but excluding any Portfolio Fund fees and expenses, interest, brokerage commissions and extraordinary expenses of the Fund) accrued on or after October 1, 2011, to the extent necessary to limit the ordinary operating expenses of the Fund to 2.25% per annum of the Fund's average monthly net assets (the "Expense Limitation").In consideration of the Adviser's agreement to limit the Fund's expenses, the Fund will carry forward the amount of expenses paid or absorbed by the Adviser (or its affiliate) in excess of the Expense Limitation ("Excess Operating Expenses") for a period not to exceed three years from the end of the fiscal year in which they were incurred and will reimburse the Adviser (or its affiliate) such amounts, except that the Adviser will not be reimbursed any Excess Operating Expenses so long as the Fund has any outstanding unreimbursed excess operating expenses owed to Robeco under the Fund's expense limitation agreement with Robeco (which covers expenses accrued by the Fund prior to October 1, 2011).Reimbursement will be made as promptly as possible, but only to the extent it does not cause the Fund's ordinary operating expenses to exceed the Expense Limitation in effect at the time the expense was paid or absorbed.The Expense Limitation Agreement will remain in effect until terminated by the Fund.None of the fees charged to the Master Fund by a Portfolio Fund will be subject to the Expense Limitation Agreement. (See "Fees and Expenses.") The purpose of the table above and the example below is to assist prospective investors in understanding the various costs and expenses investors in the Fund will bear directly or indirectly.For a more complete description of the various fees and expenses of the Fund, see "The Adviser," "Fees and Expenses" and "Purchases of Units." "Other Expenses," as shown above, is based on Fund net assets of approximately $101 million as of March 31, 2011. 15 EXAMPLE: The example below is based on the fees and expenses set forth above and assumes that the Expense Limitation Agreement remains in effect for one year only (although it has an indefinite term), and also reflects the maximum 2.5% sales load that may be assessed on a $50,000 investment in the Fund.It should not be considered a representation of future expenses.Actual expenses may be greater or less than those shown.The Fund's actual rate of return may be greater or less than the hypothetical 5% return assumed in the example. An investor would pay the following expenses on a $50,000 investment, assuming a 5% annual return:* 1 Year 3 Years 5 Years 10 Years * On an investment of $1,000, the Example would be as follows: EXAMPLE: An investor would pay the following expenses on a $1,000 investment, assuming a 5% annual return: 1 Year 3 Years 5 Years 10 Years FINANCIAL HIGHLIGHTS The information contained in the table below sets forth selected information derived from the financial statements contained in the Fund's annual reports for the fiscal years ended March 31, 2011, March 31, 2010, March 31, 2009, March 31, 2008 and March 31, 2007 (each, an "Annual Report" and collectively, the "Annual Reports") which have been audited by Anchin, Block & Anchin LLP ("ABA").ABA's report, along with the Fund's and the Master Fund's financial statements, are included in the Annual Reports.The Fund's Annual Reports and semi-annual reports have been filed with the Securities and Exchange Commission (the "SEC") and are available on the SEC's website at www.sec.gov, and are also available upon request by calling (866) 773-7145.The Fund's financial statements for the fiscal year ended March 31, 2011 are included in the Fund's Statement of Additional Information, dated July 28, 2011, as amended on September 16, 2011 (the "SAI"), which is available upon request from the Fund.The SAI also contains the financial statements of the Master Fund for the fiscal year ended March 31, 2011, which have been audited by ABA. For the year ended March 31, 2011 (audited) For the year ended March 31, 2010 (audited) For the year ended March 31, 2009 (audited) For the year ended March 31, 2008 (audited) For the year ended March 31, 2007 (audited) Per Unit Operating Performance Beginning net asset value $ Income/(loss) from operations*: Net investment loss $ ) $ ) $ ) $ ) $ ) Net realized and unrealized appreciation/(depreciation) from Arden Sage Multi-Strategy Master Fund, L.L.C. $ $ $ ) $ ) $ Net change in net assets resulting from operations $ $ $ ) $ ) $ Ending net asset value $ Total Return % % )% )% % Net assets, end of period (000's) $ Ratios to Average Net Assets(4) Expenses, before waivers and reimbursements (1) % Expenses, net of waivers and reimbursements (1) % %(2) %(2) % % Net investment loss, before waivers and reimbursements )% )% )% )% )% Net investment loss, net ofwaivers and reimbursements )% )% )% )% )% Portfolio turnover rate %(5) %(5) %(3) % % 16 * Per share calculations were performed using average shares for the period. Expenses of Portfolio Funds are not included in the expense ratio. Expense ratio is greater than the expense cap of 2.25% due to inclusion of extraordinary expenses that are not covered by the expense cap as further described in Note 4. Portfolio turnover rate represents the rate for Arden Sage Multi-Strategy Fund, L.L.C. from April 1, 2008 to December 31, 2008 and the rate for Arden Sage Multi-Strategy Master Fund, L.L.C. from January 1, 2009 to March 31, 2009. Includes amounts allocated from the Master Fund. Portfolio turnover rate represents the rate for Arden Sage Multi-Strategy Master Fund, L.L.C. Note: The expense ratios, the net investment loss ratio, and the total return percentage are calculated for the Members taken as a whole.The computation of such ratios and return based on the amount of expenses charged to any specific Member may vary from the overall ratios presented in the financial statements as a result of the timing of capital transactions. THE FUND Arden Sage Multi-Strategy Fund, L.L.C. (the "Fund") is a Delaware limited liability company that is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a non-diversified, closed-end, management investment company.The Fund invests substantially all of its assets in Arden Sage Multi-Strategy Master Fund, L.L.C. (the "Master Fund"), a Delaware limited liability company that is also registered under the 1940 Act.Prior to January 1, 2009, the Fund operated as a stand-alone fund, investing directly in Portfolio Funds.The Fund now operates through a "master/feeder" structure where investments in the Portfolio Funds are made through the Master Fund.The Master Fund has the same investment objective and substantially the same investment policies as those of the Fund. The Fund's principal office is located at c/o Arden Asset Management LLC, 375 Park Avenue, 32nd Floor, New York, New York 10152, and its telephone number is (212) 751-5252.Responsibility for the overall management and supervision of the operations of the Fund is vested in the individuals who serve on the board of managers of the Fund (the "Board of Managers").Investors who purchase units of limited liability company interests in the Fund ("Units") in the offering being made hereby will become members of the Fund ("Members"). Effective on October 1, 2011, if approved by its members, Arden Sage Multi-Strategy TEI Fund, L.L.C. (the "TEI Fund") will transfer all of its assets and liabilities to the Fund and in return, the Fund will issue Units to members of the TEI Fund, in an amount equal to the value of their units in the TEI Fund.Also effective on October 1, 2011, if approved by its members, Arden Sage Multi-Strategy TEI Master Fund, L.L.C. (the "TEI Master Fund") will transfer all of its assets and liabilities to the Master Fund and in return, the Master Fund will issue its units to members of the TEI Master Fund in an amount equal to the value of their units in the TEI Master Fund (collectively with the reorganization of the TEI Fund, the "TEI Reorganization"). 17 USE OF PROCEEDS; CASH EQUIVALENTS The net proceeds of the offering of Units (after payment of expenses) are expected to be invested at all times in accordance with the investment objective and policies of the Fund.During periods of adverse market conditions in the securities markets, as determined by the Adviser (as defined below), the Fund or the Master Fund may temporarily invest all or any portion of its assets in high quality fixed-income securities, money market instruments or shares of money market funds, or may hold its assets as cash.The Fund and the Master Fund also may invest in money market instruments or shares of money market funds, or hold cash, for liquidity purposes. (See "Investment Practices and Related Risk Factors—Money Market Instruments.")The Portfolio Managers may also invest in such cash equivalents. STRUCTURE The Fund is a specialized investment vehicle that combines many of the features of a hedge fund with those of a closed-end investment company.Hedge funds are unregistered, commingled asset pools that are often aggressively managed and offered in large minimum denominations (often over $1 million) through private placements to a limited number of high net worth individuals and institutional investors.The investment advisers of these funds are typically compensated through asset-based fees and performance-based allocations.Closed-end investment companies are 1940 Act registered pools typically organized as corporations or business trusts that usually are managed more conservatively than most hedge funds.They generally impose relatively modest minimum initial investment requirements (often less than $2,000) and are publicly offered to a broad range of investors.The managers of these companies are typically compensated through asset-based (but not performance-based) fees. The Fund is similar to a hedge fund in that, through its investment in the Master Fund, its assets are actively managed and the Units are sold solely to high net worth individuals and institutional investors, but differs from a typical hedge fund in that it permits investments in relatively modest minimum denominations.The structure of the Fund is designed to permit sophisticated investors that have a higher tolerance for investment risk to participate in an aggressive investment program without making the more substantial minimum capital commitment that is required by many hedge funds. INVESTMENT PROGRAM Investment Objective The Fund's investment objective is to achieve long-term capital appreciation while attempting to reduce risk and volatility.The Fund seeks to accomplish its investment objective by investing substantially all of its assets in the Master Fund.The Master Fund, in turn, invests its assets primarily in hedge funds, joint ventures, investment companies, and other similar investment vehicles ("Portfolio Funds") that are managed by a select group of portfolio managers ("Portfolio Managers") that invest in a variety of financial markets and utilize a broad range of alternative investment strategies. At present, there are a number of money managers whose services are not generally available to the investing public.These managers, who generally place stringent restrictions on the number of persons whose money they will manage, employ a wide variety of investment strategies and techniques.By investing through this diverse group, the Master Fund seeks to provide investors with access to the varied skills and expertise of these managers while at the same time seeks to lessen the risks and volatility associated with investing through any single money manager.An investment in the Fund also enables investors to avoid, to a significant extent, the high minimum investment requirements typically imposed on individual investors by Portfolio Managers. The Master Fund expects to invest among broad categories of investment strategies and techniques.Arden Asset Management LLC (the "Adviser") will not follow a rigid investment policy which would limit the Master Fund from participating in any single market, strategy or investment.Portfolio Managers are permitted to utilize leverage and invest in long and short positions in equities, options, warrants, fixed income securities, financial and commodity futures, currency forwards, over-the-counter derivative instruments, securities that lack active public markets, repurchase and reverse repurchase agreements, preferred stocks, convertible bonds and other financial instruments.When they determine that such an investment policy is warranted, Portfolio Managers may invest without limitation in cash and cash equivalents. Portfolio Manager Selection Process.It is the responsibility of the Adviser to research and determine the identity of the Portfolio Managers, to satisfy itself as to the suitability of the terms and conditions of the investment companies they manage (or, where relevant, to negotiate the respective investment advisory agreements) and to allocate and reallocate the Master Fund's assets among Portfolio Managers.The Adviser will allocate the Master Fund's assets among Portfolio Managers using its proprietary knowledge and experience to seek the optimal mix of investment sectors and styles given its 18 outlook for the economic and investment environment.The Master Fund will not invest more than 20% of its net asset value (measured at the time an investment is made) in the investment program of any single Portfolio Manager. The Adviser is responsible for selecting Portfolio Managers and determining the portion of the Master Fund's assets to be allocated to each Portfolio Manager.Portfolio Managers are generally chosen on the basis of some or all of the following selection criteria established by the Adviser, including an analysis of the Portfolio Manager's performance during various time periods and market cycles, the Portfolio Manager's reputation, experience, training and investment philosophy and policies, whether the Portfolio Manager has an identifiable track record and/or the degree to which the Portfolio Manager has a personal investment in the investment program.In addition, the Portfolio Manager's ability to provide requested reporting and its internal controls are considered.Prior to investing with a Portfolio Manager, the Adviser will meet with the Portfolio Manager to discuss the Portfolio Manager's investment program and organization.Portfolio Managers are generally compensated on terms which will usually include asset-based and performance-based fees or allocations made by, or charged to, the relevant Portfolio Fund. Portfolio Managers may invest in a wide range of instruments, including, but not limited to, U.S. and foreign equities and equity-related instruments, currencies, commodities, futures and fixed income and other debt-related instruments, cash and cash equivalents, options and warrants.The Adviser expects that Portfolio Managers will utilize both over-the-counter and exchange traded instruments (including derivative instruments), trade on margin and engage in short sales.In addition, Portfolio Managers are permitted to utilize leverage, without limit. The Master Fund's multi-asset, multi-manager structure seeks to take advantage of broad market opportunities.The Master Fund will not follow a rigid investment policy that would restrict it from participating in any market, strategy or investment.In fact, subject to certain limitations described herein, the Master Fund's assets may be deployed in whatever markets or strategies are deemed appropriate under prevailing economic and market conditions to attempt to achieve long-term capital appreciation.The Adviser seeks to monitor each Portfolio Manager on a regular basis, by reviewing, among other things, information on performance, portfolio exposures and risk characteristics.The identity and number of Portfolio Managers is likely to change over time.The Adviser may withdraw from or invest in different Portfolio Funds without prior notice to, or the consent of, the Members. The Adviser has developed a disciplined and detailed program for identifying, evaluating and monitoring Portfolio Managers.After allocating assets to a Portfolio Manager, the Adviser reviews the Portfolio Manager's investment performance and other factors in determining whether allocation of the Master Fund's assets to the Portfolio Manager continues to be appropriate. As noted above, Portfolio Managers generally conduct their investment programs through Portfolio Funds.Portfolio Funds in which the Master Fund invests are not expected to be registered under the 1940 Act. Portfolio Funds and Portfolio Accounts.The Master Fund invests its assets primarily in Portfolio Funds.Although it is not currently anticipated, the Master Fund may on occasion retain one or more Portfolio Managers to manage and invest designated portions of the Master Fund's assets (either as separately managed accounts or by creating separate investment vehicles in which a Portfolio Manager will serve as general partner or managing member of the vehicle and the Master Fund will be the sole limited partner or member).Any arrangement in which the Master Fund retains a Portfolio Manager to manage a separate account or separate investment vehicle is referred to as a "Portfolio Account."Portfolio Managers for which such an investment vehicle is formed and Portfolio Managers who manage assets directly for the Master Fund on a managed account basis are collectively referred to as "Sub-Managers." The Master Fund will limit its investment position in any one Portfolio Fund to less than 5% of the Portfolio Fund's outstanding voting securities, absent an order of the SEC (or assurances from the SEC staff) under which the Master Fund's contribution and withdrawal of capital from a Portfolio Fund in which it holds 5% or more of the outstanding interests will not be subject to various 1940 Act prohibitions on affiliated transactions.The Master Fund also is not required to adhere to this 5% investment limitation to the extent that it relies on certain SEC rules that provide exemptions from 1940 Act prohibitions on affiliated transactions.However, to facilitate investments in smaller Portfolio Funds deemed attractive by the Adviser, the Master Fund may purchase non-voting securities of, or irrevocably waive its right to vote its interests in, Portfolio Funds.This determination is generally made by the Adviser, in consultation with counsel to the Master Fund.In this regard, the board of managers of the Master Fund (the "Master Fund Board") has adopted procedures relating to the Master Fund's waiver of voting rights, for purposes of assuring adherence to the foregoing limitations.Although the Master Fund may hold non-voting interests, the 1940 Act and the rules and regulations thereunder may nevertheless require the Master Fund to limit its position in any one Portfolio Fund, if investments in a Portfolio Fund by the Master Fund will equal or exceed 25% of the Portfolio Fund's assets, or such lower percentage limit as may be determined by the Master 19 Fund in consultation with its counsel.These restrictions could change from time to time as applicable laws, rules or interpretations thereof are modified. Portfolio Fund Investment Practices.Unregistered investment funds typically provide greater flexibility than traditional investment funds (e.g., registered investment companies) as to the types of securities that may be owned, the types of trading strategies that may be employed and, in some cases, the amount of leverage that may be used.Portfolio Managers utilized by the Master Fund may invest and trade in a wide range of securities, financial instruments and markets and may pursue a variety of investment strategies.These investments may include, but are not limited to, U.S. and foreign equity and fixed income securities.The investment programs of Portfolio Managers may also involve the use of a variety of sophisticated investment techniques, for both hedging and non-hedging purposes, including: short sales of securities; use of leverage (i.e., borrowing money for investment purposes); and transactions in derivative securities and other financial instruments such as swaps, stock options, index options, futures contracts and options on futures.These techniques may, in some cases, be an integral part of a Portfolio Manager's investment program and involve significant risks.Portfolio Managers are generally not limited in the markets (either by location or type, such as large capitalization, small capitalization or foreign markets) in which they invest or the investment discipline that they may employ (such as value or growth or bottom-up or top-down analysis). For purposes of complying with applicable investment restrictions and investment limitations imposed by the 1940 Act, the Master Fund will "look through" to the underlying investments of any Portfolio Account that the Master Fund may establish.However, Portfolio Funds in which the Master Fund invests are not subject to the investment restrictions of the Fund or the Master Fund and, unless registered under the 1940 Act, are not subject to any of the investment limitations imposed by the 1940 Act. Temporary Investments.During periods of adverse market conditions in the securities markets, as determined by the Adviser, the Fund or the Master Fund may temporarily invest all or any portion of its assets in high quality fixed-income securities, money market instruments or shares of money market funds, or may hold its assets as cash.The Fund and the Master Fund also may invest in money market instruments or shares of money market funds, or hold cash, for liquidity purposes.(See "Investment Practices and Related Risk Factors—Money Market Instruments.") The Fund's investment program is speculative and entails substantial risks.There can be no assurance that the investment objectives of the Fund, the Master Fund or any Portfolio Fund will be achieved or that their investment programs will be successful.In particular, use of leverage, short sales and derivative transactions by Portfolio Managers, and limited diversification can, in certain circumstances, result in significant losses to the Master Fund, and, therefore, the Fund.Investors should consider the Fund as a supplement to an overall investment program and should invest only if they are willing to undertake the risks involved.Investors in the Fund could lose some or all of their investment. Investment Strategies The Master Fund seeks to provide investors with exposure to a mix of hedge fund strategies by investing in Portfolio Funds.The Adviser follows a well-developed investment process consisting of a rigorous evaluation of Portfolio Managers. The Portfolio Managers with whom the Master Fund invests may employ one or more of the investment strategies discussed below, among others.The discussion of particular strategies below is not, in any way, intended to predict the mix of strategies that will be represented in the Fund's portfolio.In fact, only a limited selection of the depicted strategies may be represented in the portfolio. Relative Value Relative value strategies typically seek to exploit valuation discrepancies through the simultaneous purchase and sale of related financial instruments. · Convertible Arbitrage.This strategy typically involves seeking to take advantage of the convex price relationship between a convertible bond and the underlying equity by buying the convertible security and simultaneously trading a short position in the underlying equity according to the changing price relationship. Other elements of the strategy include carry trades, capital structure arbitrage, private transactions, short convertible positions, and special situations arising from unique convertible features such as call premium, change of control puts and mandatory convert structures. · Credit - Relative Value.This strategy involves seeking to exploit relative pricing discrepancies between securities within an issuer's capital structure or between related instruments referencing an issuer or issuers 20 where historical relationships are mis-priced and there is a catalyst for those to converge or diverge. These strategies are generally implemented by taking off-setting long and short positions in similar or related securities when their values, which are historically or mathematically interrelated, are temporarily distorted. Profit is realized when the skewed relationship between the securities returns to normal. This strategy also encompasses managers who trade credit on a fundamental basis using alpha generating long and short positions. Credit Relative Value strategies primarily trade corporate debt instruments and bank loans, however they may also invest in equities and credit derivatives (both single name and indices). · Equity (Market Neutral – Fundamental/Trading).This strategy utilizes primarily discretionary, qualitative processes to select securities and construct equity portfolios that are typically sought to be managed with relatively low net exposure within a narrow band (typically +/-20%). This strategy incorporates both high-turnover active trading styles, as well as longer-horizon fundamentally oriented investment approaches.While primarily driven by fundamental bottom-up stock selection, tactical considerations are also given to current and projected market dynamics. · Equity (Market Neutral – Quantitative).This strategy utilizes quantitative processes to screen and select securities and to construct portfolios. The strategy typically incorporates longer term fundamentally-driven strategies and short term technically-driven statistical arbitrage strategies. Longer term strategies typically focus on fundamental signals such as earnings, accruals, valuation, analyst upgrades/downgrades, return ratios and technical signals including long term momentum, institutional fund flows, insider selling, and market sentiment. The short term technically driven strategies utilize statistical models to identify mean reversion and short term momentum opportunities based on technical data including price, volume, volatility, and news. · Fixed Income Relative Value. This strategy focuses on taking advantage of temporary pricing anomalies in, along, and between related instruments in interest rate and currency markets (directly and via related derivative instruments). Trades are often based on deviations from historical relationships, with the expectation of mean reversion over time or a catalyst generating the correction. Trades can be directional or conditional in nature and are almost always expressed through derivative transactions, including futures, interest rate swaps, options, options on swaps and forwards. Examples of such styles are discretionary trades focused on the shape and slope of yield curves and relative mis-pricings between rates within and between regions. · Systematic Relative Value. This strategy employs a model driven approach to relative value trading within major global asset classes, including equities, interest rates, commodities and currencies. Pricing anomalies are identified via fundamental, macro-economic, and technical analysis, while individual trades tend to focus on medium or long-term mean reversion, typically at the country or asset class level or between commodity classes. Portfolio Managers employ a research intensive investment process in order to identify and analyze relevant drivers of markets and security prices which are then translated into signals/factors. These signals are incorporated into the model through a dynamic integration process, and properly weighted to minimize factor correlation and limit concentration. Portfolio Managers dedicate significant resources to on-going research and development to enable continued identification of new alpha and risk factors, as well as to further enhance and refine portfolio optimization and trade execution processes. · Volatility Arbitrage. This strategy involves seeking to exploit mis-pricings in volatility between options or between the relative volatility of options versus their underlying securities, primarily in equity and fixed income markets, but also credit and currency markets. Event-Driven Event-driven strategies, a number of which are depicted below, involve investing in securities of firms currently or prospectively involved in a wide variety of corporate transactions where the investment thesis is predicated on the anticipated effect of a specific event.Corporate events may include mergers, acquisitions and other situations which alter a company's financial structure and operating strategy. · Credit – Event.This strategyinvolves investing in catalyst-driven opportunities created by significant transactional events, such as spin-offs, mergers and acquisitions, industry consolidations, liquidations, reorganizations, bankruptcies, recapitalizations and share buybacks and other extraordinary corporate restructurings. Trades are primarily expressed in the debt securities of companies, but may include all parts of the capital structure including equity. This strategy also incorporates loan origination investments, which 21 typically focus on providing asset-based loans, real estate-related investments, bridge financing, and mezzanine financing. These transactions may include long-dated warrants to increase the lender's total return. · Equity – Event. This strategy focuses on catalyst-driven investment opportunities which may arise from a wide range of company-specific or industry-related events, legislative/regulatory changes, industry consolidations or other events. Company-specific restructuring activities typically include buying or selling assets, entering into a new business or strategic initiative, leaving or discontinuing an existing business (including spin-offs and split-offs), or undergoing a change or reorganization of the capital structure, balance sheet or finances of the company. In certain cases, the catalyst or motivation for corporate change may be instigated by external forces, such as activist investors. This strategy also incorporates special situation investments, which generally involve deep fundamental analysis to identify mis-priced securities and may also include "value with a catalyst" type trades, top-down or thematic-oriented trades, and investments that may be more opportunistic in nature or longer in duration. · Risk Arbitrage. This strategy involves investing in securities of companies that are subject to publicly announced corporate events such as an acquisition, merger, divestiture, tender offer or exchange offer. Typically, the share price of the target company will trade at a discount to the purchase price offered by the acquirer due to uncertainty regarding the successful completion of the transaction. Successful execution of the strategy requires the Portfolio Manager to assess the probability and likely timing of the proposed transaction being completed. The Portfolio Manager must then determine whether the spread between the offer price and the market price provides sufficient compensation for assuming the risk of the transaction failing to complete. In cash transactions, the Portfolio Manager purchases shares of the target and may hedge market and/or sector risks. In the case of a share-for-share transaction, the Portfolio Manager will typically purchase shares of the target and sell short shares of the acquirer. Where the Portfolio Manager feels a transaction is likely to fail, the trade will consist of a short position in the target and long position in the acquirer. · Stressed / Distressed Credit.This strategyinvolves investing in securities of companies under financial stress or involved in formal bankruptcy proceedings.While the strategy is predominantly oriented towards debt instruments, investments may be made across a company's capital structure (including bank loans, bonds, subordinated debt and equity).Derivatives such as credit default swaps and listed options may be used both for hedging purposes and to express risk.With stressed situations, value is typically unlocked via an event such as the sale of assets or a refinancing.Participation in restructuring and bankruptcy proceedings requires a more process-driven investment approach incorporating both financial and legal expertise.Once the "fulcrum security" (the debt instrument most likely to convert to equity in a restructuring) is correctly identified Portfolio Managers can extract value from the legal process including participation on creditor committees and in court proceedings. Equity / Long Short Equity Long/Short strategies seek to identify equities that are trading under or over their perceived economic/intrinsic value.These strategies are generally implemented byemploying rigorous bottom up fundamental research to properly incorporate all available company specific news and information to determine if the market has under or over-discounted the fair value of a stock presenting buying or selling opportunities.These strategies include: · Equity (Long/Short – Long-Biased, Low Net & Variable Exposure).This strategy employs rigorous fundamental and qualitative analysis with a broad investment scope. The investment process generally includes evaluating company management, determining each company's competitive position, and analyzing financial statements, valuation metrics, and earnings growth prospects. Investment theses are sourced on a bottom-up company specific basis and expressed in long and/or short positions primarily in equities and equity derivatives. This strategy is constrained with regards to net exposure, and may vary in terms of leverage usage, position concentration limits, and holding periods. o Long-Biased.In Long-Biased funds, Portfolio Managers maintain a consistently net long market exposure, typically greater than 40% of net asset value. o Low Net.In Low Net funds, Portfolio Managers maintain relatively consistent net market exposures in the range of negative -10% to positive +20% of net asset value. o Variable Exposure. In Variable Exposure funds, managers can increase their net and gross exposure in an opportunistic and variable manner.These managers can have exposure levels range anywhere from a net short position to a net long position. These managers do not have a structural net exposure tendency. 22 · Equity (Long/Short - Sector/Region). This strategy employs rigorous fundamental and qualitative research with a narrow investment scope, typically focused on specific sectors or regions. The investment process generally includes evaluating company management, determining each company's competitive position, and analyzing financial statements, valuation metrics, and earnings growth prospects. Investment theses are sourced on a bottom-up company specific basis and expressed in long and/or short positions primarily in equities and equity derivatives. The strategies are unconstrained with regards to net exposure, and may vary in their leverage employed, position concentration limits, and holding periods. Portfolio Managers in this category seek to focus on a niche area where they have deep levels of expertise and can leverage a strong network of contacts to provide them with an informational edge. Macro Macro strategies (examples of which are depicted below) seek to analyze macroeconomic variables to identify dislocations and forecast future moves in global asset prices on an outright directional or relative value basis.A variety of different trading and investing styles can be utilized to identify opportunities across an unconstrained universe of markets and products. · Discretionary Global.This strategy involves using fundamental and macroeconomic inputs to identify investment opportunities across a broad array of asset classes and geographies.Certain Portfolio Managers may exhibit greater specialization in a particular asset class or region where they are able to leverage a greater informational advantage, given prior experience or mandate focus.This strategy is often not market neutral and typically involves directional trades as well as relative value spread trades between related instruments.Substantial investment and trading experience is needed to synthesize and reconcile large amounts of information to make largely qualitative assessments weighing a continuous flow of data that may further support or conflict with market views.Given the diverse and potentially complex nature of the asset classes and instruments traded within this strategy, risk management, including the sizing and timing of building and exiting individual positions is a critical component of this strategy. · CTA (Commodity Trading Advisors).This is primarily a systematic strategy in which inputs to the models are predominantly technical in nature (price, volume, open interest, etc).Generally trade signals are based on indicators such as moving averages, crossovers (oscillators), breakouts, relative strength indices (RSIs), and other chart/pattern based indicators.The investment universe is typically limited to highly liquid exchange listed futures.CTA strategies tend to be counter-cyclical to traditional markets and rely on momentum and market trends. Tactical and Other Strategies Portfolio Managers may invest in a variety of strategic and opportunistic investment strategies not captured above, such as arbitrage strategies, private placements, real estate-related investments and short-term trading opportunities.Many of the Portfolio Managers have the discretion to invest in multiple strategies or to use combinations of the strategies summarized above.The Investment Manager and the Portfolio Managers also have the discretion to invest in high quality fixed income securities, cash and cash equivalents.The Investment Manager may, in its discretion, select Portfolio Managers who trade in non-U.S. markets and/or securities that are not U.S. dollar-denominated. Negotiation of Terms In some cases, the Adviser actively negotiates the terms of an investment with a Portfolio Manager.The primary items that may be negotiated are management and incentive fees, liquidity and reporting transparency.These revised terms are typically reflected in a "side letter" that modifies the generic offering terms. Redemption of Investments When determined to be appropriate, the Adviser will withdraw the Master Fund's investment from a Portfolio Fund.These withdrawals can be for structural or strategic reasons (e.g., to emphasize a certain strategy based on market conditions) or for specific reasons (e.g., strategy/style drift; departure of key personnel; underperformance relative to peers or relative to expectations).Withdrawals may also be made to fund repurchase requests. Portfolio Managers The identity and number of Portfolio Managers will change over time.The Adviser may withdraw from or invest in Portfolio Funds in its discretion.The retention of a Sub-Manager to manage a Portfolio Account is subject to the approval of the Board of Managers and the Master Fund Board, including a majority of the persons comprising the board of managers of each of the Fund and the Master Fund who are not "interested persons," as defined by the 1940 Act, of the 23 Fund or the Master Fund.It is also subject to the approval of the Adviser.The retention of a Sub-Manager will in such cases also be subject to approval by investors in the Fund, unless the Fund seeks and obtains an order of the SEC exempting the Fund from this requirement.The Master Fund's participation in any Portfolio Account arrangement will be subject to the requirement that the Sub-Manager be registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the "Advisers Act"), and the Fund's and the Master Fund's contractual arrangements with the Sub-Manager will be subject to the requirements of the 1940 Act applicable to investment advisory contracts.The termination of Portfolio Managers and the addition of Portfolio Managers that do not manage Portfolio Accounts do not require the approval of investors in the Fund. Certain of the Portfolio Managers chosen for the Master Fund's portfolio may be registered as investment advisers under the Advisers Act, or similar state statutes.The Adviser does not require any Portfolio Managers it selects for the Fund or the Master Fund to be so registered. Borrowing; Use of Leverage The Fund and the Master Fund generally do not expect to engage in borrowings other than on a short-term or temporary basis.Portfolio Funds generally are permitted to borrow money for a variety of purposes.The use of borrowings for investment purposes is known as "leverage" and involves a high degree of risk.Any borrowings for investment purposes (other than on a short-term or temporary basis) by the Fund or the Master Fund would be made solely for Portfolio Accounts and are not a principal investment strategy of the Fund or the Master Fund.The investment programs of certain Portfolio Managers may make extensive use of leverage. The Fund and the Master Fund are subject to the 1940 Act requirement that an investment company satisfy an asset coverage requirement of 300% of its indebtedness, including amounts borrowed, measured at the time the investment company incurs the indebtedness (the "Asset Coverage Requirement").This means that the value of the Fund's and the Master Fund's total indebtedness may not exceed one-third the value of their total assets (including such indebtedness).These limits do not apply to the Portfolio Funds (except for Portfolio Funds that are registered under the 1940 Act) and, therefore, the Master Fund's and, thus, the Fund's portfolio may be exposed to the risk of highly leveraged investment programs of certain Portfolio Funds.(See "Investment Practices and Related Risk Factors—Leverage.")The Asset Coverage Requirement applies to borrowings by the Fund, as well as to other transactions by the Fund and the Master Fund that can be deemed to result in the creation of a "senior security."Generally, in conjunction with investment positions for the Fund and the Master Fund that are deemed to constitute senior securities, the Fund and the Master Fund must: (i) observe the Asset Coverage Requirement; (ii) maintain daily a segregated account in cash or liquid securities at such a level that the amount segregated plus any amounts pledged to a broker as collateral will equal the current value of the position; or (iii) otherwise cover the investment position with offsetting portfolio securities.Segregation of assets or covering investment positions with offsetting portfolio securities may limit the Fund's and the Master Fund's ability to otherwise invest those assets or dispose of those securities. INVESTMENT PRACTICES AND RELATED RISK FACTORS General All investments made by the Fund and the Master Fund risk the loss of capital. The Portfolio Managers may utilize such investment techniques as margin transactions, short sales, option transactions and forward and futures contracts, which practices can, in certain circumstances, maximize the adverse impact to which the Fund, through the Master Fund, may be subject.No guarantee or representation is made that the Fund's or the Master Fund's program will be successful, and investment results may vary substantially over time.(See "Investment Program.") This section discusses the types of financial instruments that are used by Portfolio Managers, the types of investment practices that may be used and the risk factors associated with these instruments and practices.The impact of a particular risk on a Portfolio Fund will, in turn, have a corresponding impact on the Master Fund and, therefore, the Fund. PAST RESULTS OF THE PORTFOLIO MANAGERS SELECTED BY THE ADVISER ARE NOT NECESSARILY INDICATIVE OF FUTURE PERFORMANCE.NO ASSURANCE CAN BE MADE THAT PROFITS WILL BE ACHIEVED OR THAT SUBSTANTIAL LOSSES WILL NOT BE INCURRED. Equity Securities Portfolio Funds' investments may include long and short positions in common stocks, preferred stocks and convertible securities of U.S. and foreign issuers. Portfolio Funds also may invest in depositary receipts relating to foreign securities.(See "Foreign Securities" below.)Equity securities fluctuate in value, often based on factors unrelated to the value of the issuer of the securities, and such fluctuations can be pronounced. 24 Portfolio Managers may invest in equity securities without restriction as to market capitalization, such as those issued by smaller capitalization companies, including micro cap companies.The prices of the securities of smaller companies may be subject to more abrupt or erratic market movements than larger, more established companies because these securities typically are traded in lower volume and the issuers typically are subject to greater changes in earnings and prospects.Portfolio Managers may purchase securities in all available securities trading markets. Common Stocks.Common stocks are shares of a corporation or other entity that entitle the holder to a pro rata share of the profits, if any, of the entity without preference over any other shareholder or claim of shareholders, after making required payments to holders of the entity's preferred stock and other senior securities.Common stock usually carries with it the right to vote and frequently an exclusive right to do so. Preferred Stocks.Preferred stock generally has a preference as to dividends, and upon the event of liquidation, a preference over an issuer's common stock, but ranks junior to debt securities in an issuer's capital structure.Preferred stock generally pays dividends in cash (or additional shares of preferred stock) at a defined rate, but unlike interest payments on debt securities, preferred stock dividends are payable only if declared by the issuer's board of directors.Dividends on preferred stock may be cumulative, meaning that, in the event the issuer fails to make one or more dividend payments on the preferred stock, no dividends may be paid on the issuer's common stock until all unpaid preferred stock dividends have been paid.Preferred stock may also be subject to optional or mandatory redemption provisions. Convertible Securities.Convertible securities are bonds, debentures, notes, preferred stocks or other securities that may be converted into or exchanged for a specified amount of common stock of the same or different issuer within a particular period of time at a specified price or formula.A convertible security entitles the holder to receive interest that is generally paid or accrued on debt or a dividend that is paid or accrued on preferred stock until the convertible security matures or is redeemed, converted or exchanged.Convertible securities have unique investment characteristics, in that they generally (1) have higher yields than common stocks, but lower yields than comparable non-convertible securities, (2) are less subject to fluctuation in value than the underlying common stock due to their fixed-income characteristics and (3) provide the potential for capital appreciation if the market price of the underlying common stock increases. The value of a convertible security is a function of its "investment value" (determined by its yield in comparison with the yields of other securities of comparable maturity and quality that do not have a conversion privilege) and its "conversion value" (the security's worth, at market value, if converted into the underlying common stock).The investment value of a convertible security is influenced by changes in interest rates, with investment value declining as interest rates increase and increasing as interest rates decline.The credit standing of the issuer and other factors may also have an effect on the convertible security's investment value.The conversion value of a convertible security is determined by the market price of the underlying common stock.If the conversion value is low relative to the investment value, the price of the convertible security is governed principally by its investment value.Generally, the conversion value decreases as the convertible security approaches maturity.To the extent the market price of the underlying common stock approaches or exceeds the conversion price, the price of the convertible security will be increasingly influenced by its conversion value.A convertible security generally will sell at a premium over its conversion value by the extent to which investors place value on the right to acquire the underlying common stock while holding a fixed-income security. A convertible security may be subject to redemption at the option of the issuer at a price established in the convertible security's governing instrument.If a convertible security held by a Portfolio Fund is called for redemption, a Portfolio Fund will be required to permit the issuer to redeem the security, convert it into the underlying common stock or sell it to a third party.Any of these actions could have an adverse effect on a Portfolio Fund's ability to achieve its investment objective, which, in turn, could result in losses to the Fund. Bonds and Other Fixed-Income Securities Portfolio Funds may invest in bonds and other fixed-income securities.Portfolio Managers will invest in these securities when they offer opportunities for capital appreciation and may also invest in these securities for temporary defensive purposes and to maintain liquidity. Fixed-income securities include, among other securities: bonds, notes and debentures issued by corporations; debt securities issued or guaranteed by the U.S. government or one of its agencies or instrumentalities ("U.S. Government Securities") or by a foreign government; municipal securities; and mortgage-backed and asset-backed securities.These securities may pay fixed, variable or floating rates of interest, and may include zero coupon obligations.Fixed-income securities are subject to the risk of the issuer's inability to meet principal and interest payments on its obligations (i.e., credit risk) and are subject to price volatility due to such factors as interest rate sensitivity, market perception of the creditworthiness of the issuer and general market liquidity (i.e., market risk). 25 Portfolio Managers may invest in both investment grade and non-investment grade debt securities.Investment grade debt securities are securities that have received a rating from at least one nationally recognized statistical rating organization ("NRSRO") in one of the four highest rating categories or, if not rated by any NRSRO, have been determined by a Portfolio Manager to be of comparable quality.Non-investment grade debt securities (typically called "junk bonds") are securities that have received a rating from an NRSRO of below investment grade or have been given no rating, and are considered by the NRSRO to be predominantly speculative with respect to the issuer's capacity to pay interest and repay principal.Non-investment grade debt securities in the lowest rating categories may involve a substantial risk of default or may be in default.Adverse changes in economic conditions or developments regarding the individual issuer are more likely to cause price volatility and weaken the capacity of the issuers of non-investment grade debt securities to make principal and interest payments than is the case for higher grade debt securities.An economic downturn affecting an issuer of non-investment grade debt securities may result in an increased incidence of default.In addition, the market for lower grade debt securities may be thinner and less active than for higher grade debt securities. Foreign Securities Portfolio Managers may invest in securities of foreign issuers and in depositary receipts, such as American Depositary Receipts ("ADRs"), that represent indirect interests in securities of foreign issuers.Foreign securities in which Portfolio Managers may invest may be listed on foreign securities exchanges or traded in foreign over-the-counter markets.Investments in foreign securities are affected by risk factors generally not thought to be present in the U.S.These factors include, but are not limited to, the following: varying custody, brokerage and settlement practices; difficulty in pricing; less public information about issuers of foreign securities; less governmental regulation and supervision over the issuance and trading of securities than in the U.S.; the unavailability of financial information regarding the foreign issuer or the difficulty of interpreting financial information prepared under foreign accounting standards; less liquidity and more volatility in foreign securities markets; the possibility of expropriation or nationalization; the imposition of withholding and other taxes; adverse political, social or diplomatic developments; limitations on the movement of funds or other assets of a Portfolio Fund between different countries; difficulties in invoking legal process abroad and enforcing contractual obligations; and the difficulty of assessing economic trends in foreign countries.Moreover, governmental issuers of foreign securities may be unwilling to repay principal and interest due, and may require that the conditions for payment be renegotiated.Investment in foreign countries also involves higher brokerage and custodian expenses than does investment in domestic securities. Other risks of investing in foreign securities include changes in currency exchange rates (in the case of securities that are not denominated in U.S. dollars) and currency exchange control regulations or other foreign or U.S. laws or restrictions, or devaluations of foreign currencies.A decline in the exchange rate would reduce the value of certain of a Portfolio Fund's foreign currency denominated portfolio securities irrespective of the performance of the underlying investment.In addition, a Portfolio Fund may incur costs in connection with conversion between various currencies.The foregoing risks may be greater in emerging and less developed countries.(See "Investment Practices and Related Risk Factors—Emerging Market Investments.") A Portfolio Fund may enter into forward currency exchange contracts ("forward contracts") for hedging purposes and non-hedging purposes to pursue its investment objective.Forward contracts are transactions involving a Portfolio Fund's obligation to purchase or sell a specific currency at a future date at a specified price.Forward contracts may be used by a Portfolio Fund for hedging purposes to protect against uncertainty in the level of future foreign currency exchange rates, such as when a Portfolio Fund anticipates purchasing or selling a foreign security.This technique would allow the Portfolio Fund to "lock in" the U.S. dollar price of the security.Forward contracts may also be used to attempt to protect the value of a Portfolio Fund's existing holdings of foreign securities.There may be, however, imperfect correlation between a Portfolio Fund's foreign securities holdings and the forward contracts entered into with respect to those holdings.Forward contracts may also be used for non-hedging purposes to pursue a Portfolio Fund's investment objective, such as when a Portfolio Manager anticipates that particular foreign currencies will appreciate or depreciate in value, even though securities denominated in those currencies are not then held in the Portfolio Fund's investment portfolio.There is no requirement that the Portfolio Funds hedge all or any portion of their exposure to foreign currency risks. Non-Diversified Status The Fund and the Master Fund are "non-diversified" investment companies.Thus, there are no percentage limitations imposed by the 1940 Act on the percentage of their assets that may be invested in the securities of any one issuer.Also, there generally are no requirements that the investments of Portfolio Funds be diversified.The portfolio of the Master Fund may, therefore, be subject to greater risk than the portfolio of a similar fund that diversifies its investments.To address this risk, the Master Fund will not invest more than 20% of its net asset value (measured at the time an investment 26 is made) in the investment program of any single Portfolio Manager.The Adviser believes that this approach can help to reduce overall investment risk. Leverage Some or all of the Portfolio Managers may make margin purchases of securities and, in that regard, can borrow money from brokers and banks for investment purposes.This practice, which is known as "leverage," is speculative and involves certain risks.The Fund and the Master Fund may also borrow money as discussed under "Investment Program—Borrowing; Use of Leverage." Trading equity securities on margin involves an initial cash requirement representing at least 50% of the underlying security's value with respect to transactions in U.S. markets and varying (typically lower) percentages with respect to transactions in foreign markets.Borrowings to purchase equity securities typically will be secured by the pledge of those securities.The financing of securities purchases may also be effected through reverse repurchase agreements with banks, brokers and other financial institutions. Although leverage can increase investment return if a Portfolio Fund earns a greater return on investments purchased with borrowed funds than it pays for the use of those funds, the use of leverage will decrease investment return if a Portfolio Fund fails to earn as much on investments purchased with borrowed funds as it pays for the use of those funds.The use of leverage will therefore magnify the volatility of changes in the value of investments held by Portfolio Funds that engage in this practice.In the event that a Portfolio Fund's equity or debt instruments decline in value, the Portfolio Fund could be subject to a "margin call" or "collateral call," pursuant to which the Portfolio Fund must either deposit additional collateral with the lender or suffer mandatory liquidation of the pledged securities to compensate for the decline in value.In the event of a sudden, precipitous drop in value of a Portfolio Fund's assets, the Portfolio Manager might not be able to liquidate assets quickly enough to pay off the Portfolio Fund's borrowing.Money borrowed for leveraging will be subject to interest costs that may or may not be recovered by return on the securities purchased.Portfolio Funds also may be required to maintain minimum average balances in connection with borrowings or to pay commitment or other fees to maintain lines of credit; either of these requirements would increase the cost of borrowing over the stated interest rate.These risks are magnified under circumstances where the Fund or the Master Fund engages in permissible borrowing transactions as discussed in "Investment Program—Borrowing; Use of Leverage." Short Sales Some or all of the Portfolio Managers may attempt to limit a Portfolio Fund's exposure to a possible market decline in the value of its portfolio securities through short sales of securities that the Portfolio Manager believes possess volatility characteristics similar to those being hedged.In addition, Portfolio Managers may use short sales for non-hedging purposes to pursue their investment objectives.For example, a Portfolio Fund may effect a short sale of a security if, in the Portfolio Manager's view, the security is over-valued in relation to the issuer's prospects for growth. To effect a short sale, a Portfolio Fund will borrow a security from a brokerage firm to make delivery to the buyer.The Portfolio Fund is then obligated to replace the borrowed security by purchasing it at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Portfolio Fund, which would result in a loss or gain, respectively.This investment technique is considered speculative.A short sale of a security involves the risk of an unlimited increase in the market price of the security which could result in an inability to cover the short position and thus a theoretically unlimited loss.There can be no assurance that securities necessary to cover a short position will be available for purchase. Repurchase Agreements Repurchase agreements are agreements under which a Portfolio Fund or the Fund purchases securities from a bank that is a member of the Federal Reserve System, a foreign bank or a securities dealer that agrees to repurchase the securities from the Portfolio Fund at a higher price on a designated future date.If the seller under a repurchase agreement becomes insolvent, the Portfolio Fund's right to dispose of the securities may be restricted, or the value of the securities may decline before the Portfolio Fund is able to dispose of them.In the event of the commencement of bankruptcy or insolvency proceedings with respect to the seller of the securities before the repurchase of the securities under a repurchase agreement is accomplished, the Portfolio Fund may encounter a delay and incur costs, including a decline in the value of the securities, before being able to sell the securities.If the seller defaults, the value of the securities may decline before the Portfolio Fund is able to dispose of them.If a Portfolio Fund enters into a repurchase agreement that is subject to foreign law and the other party defaults, the Portfolio Fund may not enjoy protections comparable to those provided to certain repurchase agreements under U.S. bankruptcy law, and may suffer delays and losses in disposing of the collateral as a result. 27 Reverse Repurchase Agreements Reverse repurchase agreements are a form of borrowing that involves a sale of a security by a Portfolio Fund to a bank or securities dealer and the Portfolio Fund's simultaneous agreement to repurchase that security for a fixed price (reflecting a market rate of interest) on a specific date.These transactions involve a risk that the other party to a reverse repurchase agreement will be unable or unwilling to complete the transaction as scheduled, which may result in losses to the Portfolio Fund.Reverse repurchase transactions are a form of leverage and may increase the volatility of a Portfolio Fund's investment portfolio. Foreign Currency Transactions Portfolio Funds may engage in foreign currency transactions for a variety of purposes, including to fix in U.S. dollars, between trade and settlement date, the value of a security a Portfolio Fund has agreed to buy or sell, or to hedge the U.S. dollar value of securities the Portfolio Fund already owns, particularly if a Portfolio Manager expects a decrease in the value of the currency in which the foreign security is denominated.Portfolio Funds may, in some cases, purchase and sell foreign currency for non-hedging purposes. Foreign currency transactions may involve the purchase of foreign currencies for U.S. dollars or the maintenance of short positions in foreign currencies, which would involve a Portfolio Fund agreeing to exchange an amount of a currency it did not currently own for another currency at a future date in anticipation of a decline in the value of the currency sold relative to the currency the Portfolio Fund contracted to receive in the exchange.A Portfolio Manager's success in these transactions will depend principally on its ability to predict accurately the future exchange rates between foreign currencies and the U.S. dollar. Money Market Instruments Portfolio Managers may, for defensive purposes or otherwise, invest some or all of a Portfolio Fund's assets in high quality fixed-income securities, money market instruments, and money market mutual funds, or hold cash or cash equivalents in such amounts as the Portfolio Manager deems appropriate under the circumstances.The Fund and the Master Fund also may invest in these instruments for liquidity purposes.Money market instruments are high quality, short-term fixed-income obligations, which generally have remaining maturities of one year or less, and may include U.S. Government Securities, commercial paper, certificates of deposit and bankers' acceptances issued by domestic branches of United States banks that are members of the Federal Deposit Insurance Corporation, and repurchase agreements. Purchasing Initial Public Offerings Portfolio Managers may purchase securities of companies in initial public offerings or shortly thereafter.Special risks associated with these securities may include a limited number of shares available for trading, unseasoned trading, lack of investor knowledge of the issuer and limited operating history.These factors may contribute to substantial price volatility for the shares of these companies and, thus, for Units.The limited number of shares available for trading in some initial public offerings may make it more difficult for a Portfolio Fund to buy or sell significant amounts of shares without an unfavorable impact on prevailing market prices.In addition, some companies in initial public offerings are involved in relatively new industries or lines of business, which may not be widely understood by investors.Some of these companies may be undercapitalized or regarded as developmental stage companies, without revenues or operating income, or the near-term prospects of achieving them. Special Investment Instruments and Techniques Portfolio Managers may utilize a variety of special investment instruments and techniques (described below) to hedge the portfolios of the Portfolio Funds against various risks (such as changes in interest rates or other factors that affect security values) or for non-hedging purposes to pursue a Portfolio Fund's investment objective.These strategies may be executed through derivative transactions.The instruments the Portfolio Managers may use and the particular manner in which they may be used may change over time as new instruments and techniques are developed or regulatory changes occur.Certain of the special investment instruments and techniques that the Portfolio Managers may use are speculative and involve a high degree of risk, particularly in the context of non-hedging transactions. Derivatives.Some or all of the Portfolio Managers may invest in, or enter into, derivatives ("Derivatives").These are financial instruments which derive their performance, at least in part, from the performance of an underlying asset, index or interest rate.Derivatives can be volatile and involve various types and degrees of risk, depending upon the characteristics of the particular Derivative and the portfolio as a whole.Derivatives permit a Portfolio Manager to increase or decrease the level of risk of an investment portfolio, or change the character of the risk, to which an investment portfolio is exposed in much the same way as the Portfolio Manager can increase or decrease the level of risk, or change the character of the risk, of an investment portfolio by making investments in specific securities. 28 Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in Derivatives could have a large potential impact on a Portfolio Fund's performance. If a Portfolio Manager invests in Derivatives at inopportune times or judges market conditions incorrectly, such investments may lower a Portfolio Fund's return and result in a loss.A Portfolio Fund also could experience losses if Derivatives are poorly correlated with its other investments, or if a Portfolio Manager is unable to liquidate its position because of an illiquid secondary market.The market for many Derivatives is, or suddenly can become, illiquid.Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for Derivatives. Options and Futures.Portfolio Managers may utilize options and futures contracts.They also may use so-called "synthetic" options or other derivative instruments written by broker-dealers or other financial intermediaries.Options transactions may be effected on securities exchanges or in the over-the-counter market.When options are purchased over-the-counter, a Portfolio Fund bears the risk that the counterparty that wrote the option will be unable or unwilling to perform its obligations under the option contract.Such options may also be illiquid and, in such cases, a Portfolio Fund may have difficulty closing out its position.Over-the-counter options purchased and sold by the Portfolio Funds also may include options on baskets of specific securities. Portfolio Managers may purchase call and put options on specific securities, and may write and sell covered or uncovered call and put options for hedging purposes and non-hedging purposes to pursue their investment objectives.A put option gives the purchaser of the option the right to sell, and obligates the writer to buy, the underlying security at a stated exercise price at any time prior to the expiration of the option.Similarly, a call option gives the purchaser of the option the right to buy, and obligates the writer to sell, the underlying security at a stated exercise price at any time prior to the expiration of the option.A covered call option is a call option with respect to which a Portfolio Fund owns the underlying security.The sale of such an option exposes a Portfolio Fund during the term of the option to possible loss of opportunity to realize appreciation in the market price of the underlying security or to possible continued holding of a security that might otherwise have been sold to protect against depreciation in the market price of the security.A covered put option is a put option with respect to which cash or liquid securities have been placed in a segregated account on a Portfolio Fund's books to fulfill the obligation undertaken.The sale of such an option exposes a Portfolio Fund during the term of the option to a decline in the price of the underlying security while depriving the Portfolio Fund of the opportunity to invest the segregated assets. A Portfolio Manager may close out a position when writing options by purchasing an option on the same security with the same exercise price and expiration date as the option that it has previously written on the security.A Portfolio Fund will realize a profit or loss if the amount paid to purchase an option is less or more, as the case may be, than the amount received from the sale thereof.To close out a position as a purchaser of an option, a Portfolio Manager would ordinarily make a similar "closing sale transaction," which involves liquidating the Portfolio Fund's position by selling the option previously purchased, although the Portfolio Manager would be entitled to exercise the option should it deem it advantageous to do so. Portfolio Managers may enter into futures contracts in U.S. domestic markets or on exchanges located outside the United States.Foreign markets may offer advantages such as trading opportunities or arbitrage possibilities not available in the United States.Foreign markets, however, may have greater risk potential than domestic markets.For example, some foreign exchanges are principal markets so that no common clearing facility exists and an investor may look only to the broker for performance of the contract.In addition, any profits a Portfolio Fund might realize in trading could be eliminated by adverse changes in the exchange rate, or a Portfolio Fund could incur losses as a result of those changes.Transactions on foreign exchanges may include both commodities which are traded on domestic exchanges and those which are not.Unlike trading on domestic commodity exchanges, trading on foreign commodity exchanges is not regulated by the Commodity Futures Trading Commission. Engaging in these transactions involves risk of loss to the Portfolio Funds which could adversely affect the value of the Fund's net assets.No assurance can be given that a liquid market will exist for any particular futures contract at any particular time.Many futures exchanges and boards of trade limit the amount of fluctuation permitted in futures contract prices during a single trading day.Once the daily limit has been reached in a particular contract, no trades may be made that day at a price beyond that limit or trading may be suspended for specified periods during the trading day.Futures contract prices could move to the limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of futures positions and potentially subjecting the Portfolio Funds to substantial losses. Successful use of futures also is subject to the Portfolio Manager's ability to predict correctly movements in the direction of the relevant market and, to the extent the transaction is entered into for hedging purposes, to ascertain the appropriate correlation between the transaction being hedged and the price movements of the futures contract. 29 Pursuant to regulations or published positions of the SEC, a Sub-Manager may be required to segregate permissible liquid assets in connection with its commodities transactions in an amount generally equal to the value of the underlying commodity.The segregation of such assets will have the effect of limiting the Sub-Manager's ability otherwise to invest those assets. Portfolio Managers may purchase and sell stock index futures contracts for the Portfolio Funds.A stock index future obligates a Portfolio Fund to pay or receive an amount of cash equal to a fixed dollar amount specified in the futures contract multiplied by the difference between the settlement price of the contract on the contract's last trading day and the value of the index based on the stock prices of the securities that comprise it at the opening of trading in such securities on the next business day. Portfolio Managers may purchase and sell interest rate futures contracts for the Portfolio Funds.An interest rate future obligates a Portfolio Fund to purchase or sell an amount of a specific debt security at a future date at a specific price. Portfolio Managers may purchase and sell currency futures.A currency future obligates a Portfolio Fund to purchase or sell an amount of a specific currency at a future date at a specific price. Call and Put Options on Securities Indices.Portfolio Funds may purchase and sell call and put options on stock indices listed on national securities exchanges or traded in the over-the-counter market for hedging purposes and non-hedging purposes to pursue their investment objective.A stock index fluctuates with changes in the market values of the stocks included in the index.Accordingly, successful use by a Portfolio Manager of options on stock indexes will be subject to the Portfolio Manager's ability to predict correctly movements in the direction of the stock market generally or of a particular industry or market segment.This requires different skills and techniques than predicting changes in the price of individual stocks. Warrants and Rights.Portfolio Funds may purchase warrants and rights.Warrants are derivative instruments that permit, but do not obligate, the holder to subscribe for other securities or commodities.Rights are similar to warrants, but normally have a shorter duration and are offered or distributed to shareholders of a company.Warrants and rights do not carry with them the right to dividends or voting rights with respect to the securities that they entitle the holder to purchase, and they do not represent any rights in the assets of the issuer.As a result, warrants and rights may be considered more speculative than certain other types of equity-like securities.In addition, the values of warrants and rights do not necessarily change with the values of the underlying securities or commodities and these instruments cease to have value if they are not exercised prior to their expiration dates. Swap Agreements.Portfolio Funds may enter into equity, interest rate, index and currency rate swap agreements.These transactions are entered into in an attempt to obtain a particular return when it is considered desirable to do so, possibly at a lower cost than if a Portfolio Fund had invested directly in the asset that yielded the desired return.Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year.In a standard swap transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments, which may be adjusted for an interest factor.The gross returns to be exchanged or "swapped" between the parties are generally calculated with respect to a "notional amount," i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a "basket" of securities representing a particular index.Forms of swap agreements include interest rate caps, under which, in return for a premium, one party agrees to make payments to the other to the extent interest rates exceed a specified rate or "cap"; interest rate floors, under which, in return for a premium, one party agrees to make payments to the other to the extent interest rates fall below a specified level or "floor"; and interest rate collars, under which a party sells a cap and purchases a floor or vice versa in an attempt to protect itself against interest rate movements exceeding given minimum or maximum levels. Most swap agreements entered into by Portfolio Funds would require the calculation of the obligations of the parties to the agreements on a "net basis."Consequently, a Portfolio Fund's current obligations (or rights) under a swap agreement generally will be equal only to the net amount to be paid or received under the agreement based on the relative values of the positions held by each party to the agreement (the "net amount").The risk of loss with respect to swaps is limited to the net amount of interest payments that a Portfolio Fund is contractually obligated to make.If the other party to a swap defaults, a Portfolio Fund's risk of loss consists of the net amount of payments that the Portfolio Fund contractually is entitled to receive. The Fund has claimed an exemption from the definition of the term commodity pool operator pursuant to Rule 4.5 under the Commodity Exchange Act, as amended (the "CEA"), and, therefore, is not subject to registration or regulation as a commodity pool operator under the CEA. 30 Forward Trading.Forward contracts and options thereon, unlike futures contracts, are not traded on exchanges and are not standardized; rather, banks and dealers act as principals in these markets, negotiating each transaction on an individual basis.Forward and "cash" trading is substantially unregulated; there is no limitation on daily price movements and speculative position limits are not applicable.The principals who deal in the forward markets are not required to continue to make markets in the currencies or commodities they trade and these markets can experience periods of illiquidity, sometimes of significant duration.There have been periods during which certain participants in these markets have refused to quote prices for certain currencies or commodities or have quoted prices with an unusually wide spread between the price at which they were prepared to buy and that at which they were prepared to sell.Disruptions can occur in any market traded by a Portfolio Manager due to unusually high trading volume, political intervention or other factors.The imposition of controls by governmental authorities might also limit such forward (and futures) trading to less than that which the Portfolio Managers would otherwise recommend, to the possible detriment of the Fund.Market illiquidity or disruption could result in major losses to the Fund.In addition, managed accounts or investment funds in which the Portfolio Fund has an interest may be exposed to credit risks with regard to counterparties with whom the Portfolio Managers trade as well as risks relating to settlement default.Such risks could result in substantial losses to the Fund.To the extent possible, the Adviser will endeavor to select Portfolio Managers that it believes will deal only with counterparties that are creditworthy and reputable institutions, but such counterparties may not be rated investment grade. Emerging Market Investments.A Portfolio Manager may invest in securities of companies based in emerging countries or issued by the governments of such countries.Investing in securities of certain of such countries and companies involves certain considerations not usually associated with investing in securities of developed countries or of companies located in developed countries, including political and economic considerations, such as greater risks of expropriation, nationalization and general social, political and economic instability; the small size of the securities markets in such countries and the low volume of trading, resulting in potential lack of liquidity and in substantially greater price volatility; fluctuations in the rate of exchange between currencies and costs associated with currency conversion; certain government policies that may restrict a Portfolio Manager's investment opportunities; and problems that may arise in connection with the clearance and settlement of trades.In addition, accounting and financial reporting standards that prevail in certain of such countries generally are not equivalent to standards in more developed countries and, consequently, less information is available to investors in companies located in these countries than is available to investors in companies located in more developed countries.There is also less regulation, generally, in emerging countries designed to protect investors than there is in more developed countries.Placing securities with a custodian in an emerging country may also present considerable risks. Lending Portfolio Securities Portfolio Funds may lend securities held in their portfolios to brokers, dealers and other financial institutions needing to borrow securities to complete certain transactions.The lending Portfolio Fund continues to be entitled to payments in amounts equal to the interest, dividends or other distributions payable on the loaned securities which affords it an opportunity to earn interest on the amount of the loan and on the loaned securities' collateral.Loans of portfolio securities by a Sub-Manager may not exceed 33-1/3% of the value of a Portfolio Account's total assets, and, in respect of such transactions, the Portfolio Fund will receive collateral consisting of cash, U.S.
